 



Exhibit 10.14
OFFICE LEASE AGREEMENT
by and between
EXPONENT REALTY, LLC.
a Delaware limited liability company
(“Landlord”)
and
Corcept Therapeutics Incorporated,
a Delaware corporation
(“Tenant”)
For approximately
7,702
rentable square feet
at 149 Commonwealth Drive, Menlo Park, California
(“Premises”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1.
  Parties   1
 
       
2.
  Premises   1
 
       
3.
  Definitions   1
 
       
4.
  Lease Term   3
 
  A. Term   3
 
  B. Commencement Date   3
 
  C. Commencement Date Memorandum   4
 
  D. Early Entry   4
 
  E. Option To Extend   4
 
       
5.
  Rent   4
 
  A. Prorations   5
 
  B. Periodic Adjustments   5
 
  C. Determination of Monthly Base Rent During Extension Term   5
 
       
6.
  Late Payment Charges   6
 
       
7.
  Security Deposit   7
 
       
8.
  Holding Over   7
 
       
9.
  Tenant Improvements   7
 
       
10.
  Condition of Premises   7
 
       
11.
  Use of the Premises   7
 
  A. Tenant’s Use   8
 
  B. Compliance   8
 
  C. Toxic Material   8
 
  D. Transportation Systems Management   9
 
  E. Rules and Regulations   9
 
       
12.
  Quiet Enjoyment   10
 
       
13.
  Alterations   10
 
       
14.
  Surrender of the Premises   10

i



--------------------------------------------------------------------------------



 



         
15.
  Operating Expenses   11
 
  A. Payment by Tenant   11
 
  B. Operating Expenses   11
 
  C. Adjustment   13
 
  D. Failure to Pay   14
 
       
16.
  Taxes and Assessments   14
 
  A. Payment by Tenant   14
 
  B. Annual Assessments   14
 
  C. Taxes Levied Against Tenant’s Alterations and Personal Property   14
 
  D. Failure to Pay   15
 
       
17.
  Utilities and Services   15
 
  A. Services Provided by Landlord   15
 
  B. Services Exclusive to Tenant   15
 
  C. Hours of Service   15
 
  D. Excess Usage by Tenant   15
 
  E. Interruptions   15
 
  F. After Hours HVAC   15
 
  G. Paging   16
 
       
18.
  Repair and Maintenance   16
 
  A. Premises, Building and Outside Area   16
 
  B. Control and Reconfiguration   17
 
  C. Waiver   17
 
  D. Compliance with Governmental Regulations   17
 
  E. Repair Where Tenant at Fault   18
 
       
19.
  Fixtures   18
 
       
20.
  Liens   18
 
       
21.
  Landlord’s Right to Enter the Premises   18
 
       
22.
  Signs   18
 
       
23.
  Insurance   18
 
  A. Indemnification   18
 
  B. Tenant’s Insurance   19
 
  C. Landlord’s Insurance   19
 
  D. Evidence of Insurance   19
 
  E. Co-Insurer   19
 
  F. Insurance Requirements   19

ii



--------------------------------------------------------------------------------



 



         
 
  G. No Limitation of Liability   20
 
  H. Landlord’s Disclaimer   20
 
  I. Increased Coverage   20
 
       
24.
  Waiver of Subrogation   20
 
       
25.
  Damage or Destruction   20
 
  A. Partial Damage — Insured   20
 
  B. Partial Damage — Uninsured   20
 
  C. Total Destruction   21
 
  D. Tenant’s Election   21
 
  E. Landlord’s Obligations   21
 
  F. Damage Near End of Term   21
 
       
26.
  Condemnation   21
 
  A. Total Taking — Termination   21
 
  B. Partial Taking   22
 
  C. No Apportionment of Award   22
 
  D. Temporary Taking   22
 
       
27.
  Assignment and Subletting   22
 
  A. Landlord’s Consent   22
 
  B. Information to be Furnished   22
 
  C. Landlord’s Alternatives   23
 
  D. Proration   23
 
  E. Executed Counterpart   23
 
  F. Surrender of Lease   23
 
  G. No Mortgages   23
 
  H. Effect of Default   23
 
  I. Permitted Transfers   23
 
       
28.
  Sale Lease-Back   24
 
       
29.
  Default   24
 
  A. Tenant’s Default   24
 
  B. Remedies   25
 
  C. Landlord’s Default   26
 
       
31.
  Notices   26
 
       
33.
  Estoppel Certificates   27
 
       
34.
  Transfer of the Project by Landlord   27

iii



--------------------------------------------------------------------------------



 



         
35.
  Landlord’s Right to Perform Tenant’s Covenants   27
 
       
36.
  Tenant’s Remedy   28
 
       
37.
  Mortgagee Protection   28
 
       
38.
  Brokers   28
 
       
39.
  Acceptance   28
 
       
40.
  Recording   28
 
       
41.
  Modifications for Lender   28
 
       
42.
  Parking   28
 
       
43.
  Use of Property Name Prohibited   29
 
       
44.
  Interest   29
 
       
45.
  Quitclaim   29
 
       
46.
  Security   29
 
       A. Landlord Reservations   29
 
       B. Tenant Prohibitions   29
 
       C. Security Regulations   29
 
       
47.
  Right of First Refusal   30
 
       
48.
  Ownership of Furniture and Fixtures   30
 
       
49.
  General   31
 
       A. Captions   31
 
       B. Executed Copy   31
 
       C. Time   31
 
       D. Severability   31
 
       E. Choice of Law   31
 
       F. Interpretation   31
 
       G. No Effect of Remeasurement   31
 
       H. Binding Effect   31
 
       I. Waiver   31
 
       J. Entire Agreement   31
 
       K. Authority   31
 
       L. Exhibits   31

iv



--------------------------------------------------------------------------------



 



         
EXHIBIT A PREMISES
    34  
 
       
EXHIBIT A-1 RIGHT OF FIRST REFUSAL SPACE
    35  
 
       
EXHIBIT B PROPERTY
    36  
 
       
EXHIBIT C TENANT IMPROVEMENTS WORK LETTER
    37  
 
       
EXHIBIT C-1 APPROVED PLANS AND SPECIFICATIONS
    40  
 
       
EXHIBIT D COMMENCEMENT DATE MEMORANDUM
    41  
 
       
EXHIBIT E RULES AND REGULATIONS
    42  

v



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
INFORMATION SHEET
(“INFORMATION SHEET”)

              A.    PARTIES
 
           
 
   1.   Landlord:    EXPONENT REALTY, LLC, a Delaware limited liability company
 
           
 
   2.   Tenant:    Corcept Therapeutics Incorporated, a Delaware corporation
 
            B.    EFFECTIVE DATE    May 23, 2005
 
            C.    BASIC LEASE PROVISIONS
 
           
 
   1.   Premises:    
 
           
 
      a. Address:    149 Commonwealth Drive, Suite 1170 Menlo Park, California
94025
 
           
 
      b. Floor:    First Floor
 
           
 
      c Total Building rentable area (approx.):    153,736 square feet
 
           
 
   2.   Rentable Area and Load Factor:    7,702 rentable square feet
 
           
 
      a. Useable Area (approx.)    6,697 useable square feet
 
           
 
      b. Load Factor (approx.)    15%
 
           
 
   3.   Term:    Thirty (30) months [assuming that the Commencement Date is the
Estimated Commencement Date], commencing on the Commencement Date and ending on
December 31, 2007, as such term may be extended or sooner terminated as provided
in this Lease

-i-



--------------------------------------------------------------------------------



 



             
 
   4.   Estimated Commencement Date:   July 1, 2005
 
           
 
   5.   Tenant’s Building Percentage:   Four percent (4%)
 
           
 
   6.   Base Rent:   One dollar eighty five ($1.85) per rentable square foot per
month full service for the entire lease term (or $14,248.70 monthly) with no
annual increases.
 
           
 
   7.   Security Deposit:   Fourteen thousand two hundred forty-eight dollars
and seventy cents ($14,248.70)
 
           
 
   8.   Base Year:   2005 (2005-2006 fiscal year for Real Property Taxes)
 
           
 
   9.   Adjustments to monthly Base Rent:   None
 
           
 
   10   Broker(s):   Cushman & Wakefield of California, Inc. and The Staubach
Company
 
           
 
   11   Address for Notices:    
 
           
 
      Landlord:   Exponent Realty, LLC 149 Commonwealth Drive Menlo Park,
California 94025 Attn: Director of Corporate Facilities
 
           
 
      Tenant:   From and after the Commencement Date:
 
          Corcept Therapeutics Incorporated
149 Commonwealth Drive
Menlo Park, California 94025
Attn: Mark Strem
 
           
 
   12   TI Allowance:   N/A

-ii-



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
     1. Parties. THIS OFFICE LEASE AGREEMENT (“Lease”), effective as of the date
(“Effective Date”) set forth in section B of the Office Lease Agreement
Information Sheet (“Information Sheet”), is entered into by and between Exponent
Realty, LLC, a Delaware limited liability company (“Landlord”), and the entity
set forth in section A.2. of the Information Sheet (“Tenant”).
     2. Premises. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, a portion of that certain Building located in the City of Menlo
Park, County of San Mateo, State of California containing the total rentable
floor area set forth in section C.2. of the Information Sheet, as more
particularly shown on EXHIBIT A (“Premises”), and located at the address, as
designated in section C.1. of the Information Sheet, together with a right in
common to the Outside Area, as defined in Paragraph 3.K., of the Property, as
defined in Paragraph 3.N. Tenant’s right to use the Outside Area shall be a
right in common with other tenants of the Property and is subject to the
reasonable rules and regulations and changes therein from time to time
promulgated by Landlord governing the use of the Outside Area. The currently
existing such rules and regulations are set forth on EXHIBIT E.
     3. Definitions. The following initially capitalized terms shall have the
following meanings when used in this Lease:
               A. Alterations. Any alterations, additions or improvements made
in, on or about the Building or the Premises after the Commencement Date,
including, but not limited to, lighting, heating, ventilating, air conditioning,
electrical, telecommunication cabling, partitioning, drapery and carpentry
installations.
               B. Building. That certain building on the Property, commonly
known as 149 Commonwealth Drive, Menlo Park, California 94025, containing an
aggregate rentable area in the approximate amount set forth in section C.1.c. of
the Information Sheet.
               C. CC&R’s. The declaration of covenants, conditions, restrictions
and easements contained in that certain Grant Deed dated May 12, 1965
established by David D. Bohannon and Ophelia E. Bohannon and recorded on May 14,
1965 in Book 4953 at page 326 et. seq., of the Official Records of San Mateo
County, California, as they may be amended from time to time. Tenant hereby
acknowledges that it has received and read a copy of the present CC&R’s.
               D. City. The City of Menlo Park in the State of California.
               E. Commencement Date. The Commencement Date of this Lease shall
be the first day of the Lease Term determined in accordance with Paragraph 4.B.
               F. County. The County of San Mateo in the State of California.
               G. HVAC. Heating, ventilating and air conditioning.
               H. Interest Rate. Interest Rate shall have the meaning set forth
in Paragraph 44.
               I. Landlord’s Agents. Landlord’s authorized agents, together with
any partners and any subsidiary, parent, and affiliate corporations,
partnerships, limited liability partnerships or limited liability companies of
Landlord, and any directors, officers, shareholders, members, managers, partners
and employees of Landlord or of any such agents, partners, or subsidiary, parent
or affiliate corporations, partnerships, limited liability partnerships or
limited liability companies.

1



--------------------------------------------------------------------------------



 



               J. Monthly Rent. The rent payable pursuant to Paragraph 5.A., as
adjusted from time to time pursuant to the terms of this Lease. Such amount
includes monthly Base Rent (as defined in section C.6 of the Information Sheet)
and the Monthly Operating Expense Reimbursement, as provided in such
Paragraph 5.A(ii).
               K. Outside Area. All areas and facilities within the Property,
but outside the Building, provided and designated by Landlord for the general
use and convenience of Tenant and other tenants and occupants of the Building,
including, without limitation, the parking areas, access and perimeter roads,
sidewalks, landscaped areas, service areas, trash disposal facilities, and
similar areas and facilities, and the exterior walls and windows of the
Building, subject to the reasonable rules and regulations and changes therein
from time to time promulgated by Landlord governing the use of the Outside Area.
The current rules and regulations are set forth on EXHIBIT E.
               L. Permitted Transferees. Such term has the meaning given to it
in Section 27(i).
               M. Project. The Property, Building (including the Premises), and
Outside Area.
               N. Property. That certain real property, described in EXHIBIT B
upon which is located the Building.
               O. Real Property Taxes. Any form of assessment, license, fee,
rent tax, levy, interest or penalty (unless a result of Tenant’s delinquency),
or tax (other than net income, estate, succession, inheritance, transfer or
franchise taxes), imposed by any authority having the direct or indirect power
to tax, or by any city, county, state or federal government or any improvement
or other district or division thereof, whether such tax is: (i) determined by
the value or area of the Project or any part thereof (or any improvements now or
hereafter made to the Project or any portion thereof by Landlord, Tenant or
other tenants) or the rent and other sums payable hereunder by Tenant or by
other tenants, including, but not limited to, any gross income or excise tax
levied by any of the foregoing authorities with respect to receipt of such rent
or other sums due under this Lease; (ii) upon any legal or equitable interest of
Landlord in the Project or any part thereof; (iii) upon this transaction or any
document to which Tenant is a party creating or transferring any interest in the
Project; (iv) levied or assessed in lieu of, in substitution for, or in addition
to, existing or additional taxes against the Project whether or not now
customary or within the contemplation of the parties; (v) assessed for the
purpose of constructing or maintaining or reimbursing the cost of construction
of any streets, utilities or other public improvements; (vi) surcharged against
the parking area; or (vii) levied upon any personal property of Landlord, Tenant
or other tenants located on or used exclusively in connection with the operation
of the Project. Notwithstanding anything to the contrary contained in this
Lease, Real Property Taxes shall not include any of the following tax or
assessment expenses: (a) gift taxes of Landlord or any federal, state or local
income, sales or transfer tax, (b) penalties and interest, other than those
attributable to Tenant’s failure to comply timely with its obligations pursuant
to this Lease, (c) increases in Real Property Taxes (whether increases result
from increased rate, valuation, or both) attributable to additional improvements
to the Premises unless constructed for Tenant’s primary benefit or for the
common benefit of Tenant and other tenants in the Project, and (d) any Real
Property Taxes in excess of the amount which would be payable if such tax or
assessment expense were paid in installments over the longest possible term.
               P. Rent. Monthly Rent plus any other amounts payable by Tenant
under this Lease, all other such amounts being additional rent hereunder for all
purposes.
               Q. Sublet. Any assignment or transfer of any estate or interest
in this Lease; any subletting or parting with or sharing of the occupation,
control, or possession of the Premises, or of any part thereof or any right or
privilege appurtenant thereto; allowing anyone to conduct business at or from
the Premises (whether as concessionaire, franchisee, licensee, permittee,
subtenant or otherwise); if Tenant is a corporation, any transfer of the
effective voting control of Tenant; if Tenant is a partnership or limited
liability company, any transfer of forty percent (40%) or more, in the
aggregate, of the interests in either capital or profits of Tenant; any other
transfer by

2



--------------------------------------------------------------------------------



 



voluntary or involuntary act or by operation of law (including by merger or
consolidation); or any attempt to do any of the foregoing.
               R. Subrent. Any consideration of any kind received, or to be
received, by Tenant from a subtenant if such sums are related to Tenant’s
interest in this Lease or in the Premises, including, but not limited to, bonus
money and payments (in excess of fair market value) for Tenant’s assets
including its trade fixtures, equipment and other personal property, goodwill,
general intangibles, and any capital stock or other equity ownership of Tenant
or for any services provided by Tenant.
               S. Subtenant. The person or entity with whom a Sublet agreement
is proposed to be or is made.
               T. Tenant Improvements. Those certain improvements to the
Premises to be constructed by Tenant pursuant to EXHIBIT C.
               U. Tenant’s Agents. Tenant’s agents, employees, officers,
directors, members, partners, contractors, representatives, invitees and
licensees.
               V. Tenant’s Building Percentage. The percentage determined by
dividing the approximate rentable square footage of the Premises by the
approximate total rentable square footage of the Building. Tenant’s Building
Percentage is currently agreed to be the percentage set forth in section C.5. of
the Information Sheet.
               W. Tenant’s Personal Property. Tenant’s trade fixtures,
furniture, equipment and other personal property in the Premises.
               X. Term. The term of this Lease set forth in Paragraph 4.A., as
it may be sooner terminated under the terms hereof or as it may be extended
hereunder pursuant to any options to extend granted herein or by any written
amendments to or extensions of this Lease.
     4. Lease Term.
               A. Term. The Term shall be the period set forth in section C.3.
of the Information Sheet, commencing on the Commencement Date, as defined below,
and ending 5:00 p.m. on the last day of such period, unless the Term is extended
or sooner terminated, as hereinafter provided.
               B. Commencement Date. Commencement Date shall be defined to mean
the earliest to occur of the following:
                    (i) the date Tenant commences occupancy of any portion of
the Premises for the conduct of its business; or
                    (ii) the date upon which the Tenant Improvements have been
Substantially Completed, as defined in the Tenant Improvements Work Letter
attached hereto as EXHIBIT C and incorporated by reference herein (“Work
Letter”), but in no event shall the Commencement Date occur prior to July 1,
2005.
               If Landlord fails to deliver the Premises to Tenant with the
Tenant Improvements Substantially Completed (excluding, however, items 6 and 7
in Section 1 of the Work Letter) by June 30, 2005 for any reason other than due
to a Tenant Delay (as defined in the Work Letter), (i) Landlord shall reimburse
Tenant for Tenant’s holdover rent amount for its current premises in the amount
that is above and beyond the existing base rent and expenses required to be paid
by Tenant under its current lease until the Commencement Date occurs, and Tenant
shall not be obligated to pay any Rent hereunder until the date that Landlord
delivers possession of the Premises to Tenant with the Tenant Improvements
Substantially Completed (which date shall then be deemed the Commencement Date).
No such delay in the Commencement Date shall alter the validity of this Lease or
the

3



--------------------------------------------------------------------------------



 



obligations of Tenant hereunder. Notwithstanding anything to the contrary
contained in this Lease, if Landlord has not delivered the Premises to Tenant in
the required condition by August 1, 2005, excluding, however, items 6 and 7 in
Section 1 of the Work Letter) Tenant shall have the right to terminate this
Lease as of such date, in which case neither party shall have any further rights
or obligations under this Lease and Landlord promptly shall refund to Tenant all
sums paid by Tenant to Landlord in connection with Tenant’s execution of this
Lease.
               C. Commencement Date Memorandum. When the actual Commencement
Date is determined, the parties shall execute a Commencement Date Memorandum, in
the form attached hereto as EXHIBIT D, setting forth the Commencement Date and
Expiration Date.
               D. Early Entry. Landlord shall permit Tenant to enter upon the
Premises from and after the date of full execution of this Lease for the purpose
of commencing construction of the Tenant Improvements, in accordance with the
provisions of EXHIBIT C, installing its furniture, fixtures and telephone,
internet and data communications cabling and wiring or any other purpose,
excluding the conduct of its business; provided, however, that Tenant may occupy
the Premises for the purpose of conducting its business thereon from June 20,
2005 until the Commencement Date. Such early entry shall be at Tenant’s sole
risk and subject to all the terms and provisions hereof, except for the payment
of Rent which shall commence on the date set forth in Paragraph 4.B. Landlord
shall have the right to impose such additional reasonable conditions on Tenant’s
early entry as Landlord reasonably shall deem appropriate, and shall further
have the right to require that Tenant execute an early entry agreement in form
reasonably satisfactory to Tenant containing such conditions prior to Tenant’s
early entry.
               E. Option To Extend.
                    (i) Conditions to Exercise of Option. Provided that Tenant
is not in Default under this Lease at the time of exercise of the option to
extend or at the commencement of the extension term, Tenant shall have the right
to extend the Term of this Lease for an additional period of one (1) year
(“Extension Term”) commencing upon January 1, 2008.
                    (ii) Notice of Exercise. If Tenant elects to extend this
Lease for the Extension Term, Tenant shall deliver written notice (“Exercise
Notice”) of its exercise to Landlord not earlier than two hundred seventy
(270) days prior to the Expiration Date of the initial Term of this Lease and
not less than one hundred eighty (180) days prior to the Expiration Date of the
initial Term of this Lease. Tenant’s failure to deliver the Exercise Notice in a
timely manner shall be deemed a waiver of Tenant’s rights to extend the Term of
this Lease.
                    (iii) Terms of the Extension Term. The delivery of an
Exercise Notice shall constitute an irrevocable election by Tenant to extend the
Term of the Lease upon the terms, covenants and conditions set forth herein. The
terms, covenants and conditions applicable to the Extension Term shall be the
same terms, covenants and conditions of this Lease except that (i) Tenant shall
not be entitled to any further option to extend after the Extension Term;
(ii) the Monthly Base Rent for the Extension Term shall be adjusted as provided
in Paragraph 5.D.; and (iii) no provisions relating to the initial delivery of
the Premises to Tenant (including, but not limited to, any TI Allowance
provisions) shall be applicable to the Extension Term.
                    (iv) Extension Option Personal to Original Tenant. The
option to extend granted to Tenant pursuant to this Paragraph 4.E. shall not be
assignable to any successor or assign of Tenant except for a Permitted
Transferee, and shall terminate at the option of Landlord, if, at any time
during the initial Term of this Lease, Tenant has subleased all or any portion
of the Premises to any other party except for a Permitted Transferee.
     5. Rent.
          Monthly Rent. Upon execution of this Lease by Tenant, Tenant shall
prepay the first month’s Base Rent. On or before the first day of each calendar
month, without prior notice or demand, deduction or offset,

4



--------------------------------------------------------------------------------



 



Tenant shall pay Monthly Rent to Landlord, in lawful money of the United States
at the Office of the Landlord specified in section C.11. of the Information
Sheet, or to such other place or person as Landlord may designate in the manner
set forth in Paragraph 31. Monthly Rent shall consist of the sum of the
following:
               (i) Base Rent. Base Rent in the amount specified in section C.6.
of the Information Sheet; and
               (ii) Monthly Operating Expense Reimbursement. Commencing on
January 1, 2006, the Monthly Operating Expense Reimbursement (“Monthly Operating
Expense Reimbursement”) equal to one twelfth (1/12) of Tenant’s Property
Percentage of the amount by which Landlord’s estimate of the Operating Expenses
for the relevant calendar year of the Term exceeds the Base Year Operating
Expenses, as such terms are defined in Paragraph 15.
          A. Prorations. If the Commencement Date is not the first (1st) day of
a month, or if the termination date is not the last day of a month, a prorated
monthly installment based on a thirty (30) day month shall be paid for the
fractional month during which this Lease commences or terminates.
          B. Periodic Adjustments. INTENTIONALLY OMITTED.
          C. Determination of Monthly Base Rent During Extension Term.
               (i) Extension Term Initial Monthly Base Rent. The monthly Base
Rent during the first year of the Extension Term shall be equal to the greater
of (i) ninety five percent (95%) of the “Fair Market Rental Value” of the
Premises for the first year of the Extension Term as of the first day of the
Extension Term determined as provided herein or (ii) the monthly Base Rent for
the last month of the initial Term of the Lease, as adjusted as provided in
Paragraph 5.C. of this Lease and section C.9. of the Information Sheet (as so
determined pursuant to clause (i) or (ii) above) (the “Extension Term Initial
Monthly Base Rent”).
               (ii) Fair Market Rental Value. Fair Market Rental Value as used
herein shall mean: 100% of the monthly base rent and other amounts new or
renewal tenants (who do not have any below market renewal rights) are then
generally agreeing to pay under leases then being executed or renewed for
comparable, improved office space in the Highway 101/Menlo Park submarket for
office space. In determining the fair market rental value of the Premises during
the Extension Term, consideration shall be given to all relevant factors,
including, without limitation, such factors as credit-worthiness of the tenant,
the duration of the term, any rental or other concessions granted, whether a
broker’s commission or finder’s fee will be paid, responsibility for Operating
Expenses. the uses of the Premises permitted under this Lease and the quality,
condition, size, design and location of the Premises. Notwithstanding anything
to the contrary contained in this Lease, the base year for the Extension Term
shall be the calendar year in which the Extension Term commences.
               (iii) Landlord and Tenant to Seek to Agree. Landlord and Tenant
shall have thirty (30) days after Landlord receives the Exercise Notice in which
to seek to agree on the Extension Term Initial Monthly Base Rent. If Landlord
and Tenant agree on the Extension Term Initial Monthly Base Rent during such
thirty (30) day period (or at any time thereafter), they immediately shall
execute an amendment to this Lease confirming the Extension Term Initial Monthly
Base Rent as so agreed as the monthly Base Rent for the first year of the
Extension Term.
               (iv) Selection of Brokers to determine the Extension Term Initial
Monthly Base Rent. If Landlord and Tenant are unable to agree on the Extension
Term Initial Monthly Base Rent within the thirty (30) day period, then within
ten (10) days after the expiration of the thirty (30) day period, Landlord and
Tenant each, at its cost and by giving notice to the other party, shall appoint
a licensed commercial real estate broker with at least five (5) years’ full-time
commercial brokerage experience in the geographical area of the

5



--------------------------------------------------------------------------------



 



Project (a “Broker”) to evaluate and set the Extension Term Initial Monthly Base
Rent. If either Landlord or Tenant does not appoint a Broker within ten
(10) days after the other party has given notice of the name of its Broker, the
single Broker appointed shall be the sole Broker and shall set the Extension
Term Initial Monthly Base Rent. If two (2) Brokers are appointed by Landlord and
Tenant as stated in this Paragraph, they shall meet promptly and attempt to set
the Extension Term Initial Monthly Base Rent. If the two (2) Brokers are unable
to agree within thirty (30) days after the second Broker has been appointed,
they shall attempt to select a third Broker meeting the qualifications stated in
this Paragraph (with the additional qualification that such third Broker shall
have had no prior, current, or presently committed future business or personal
relationship with either Landlord or Tenant) within ten (10) days after the last
day the two (2) Brokers are given to set the Extension Term Initial Monthly Base
Rent; provided, however, if the two Broker’s proposed Extension Term Initial
Monthly Base Rent figures are ten percent (10%) or less apart, the two figures
shall be added together and such total be divided by two to determine the
Extension Term Initial Monthly Base Rent. If they are unable to agree on the
third Broker, either Landlord or Tenant, by giving ten (10) days’ notice to the
other party, can apply to the then Presiding Judge of the Superior Court of San
Mateo County for the selection of a third Broker who meets the qualifications
stated in this Paragraph. Landlord and Tenant each shall bear one-half (1/2) of
the cost of appointing the third Broker and of paying the third Broker’s fee.
               (v) Value Determined by Three (3) Brokers. Within thirty
(30) days after the selection of the third Broker, a majority of the Brokers
shall set the Extension Term Initial Monthly Base Rent. If a majority of the
Brokers is unable to set the Extension Term Initial Monthly Base Rent within the
stipulated period of time, the three (3) evaluations shall be added together and
their total divided by three (3); the resulting quotient shall be the Extension
Term Initial Monthly Base Rent for the Premises. If the low evaluation is more
than ten percent (10%) lower than the middle evaluation, the low evaluation
shall be disregarded; if the high evaluation is more than ten percent (10%)
higher than the middle evaluation, the high evaluation shall be disregarded. If
only one (1) evaluation is disregarded, the remaining two (2) evaluations shall
be added together and their total divided by two (2); the resulting quotient
shall be the Extension Term Initial Monthly Base Rent for the Premises. If both
the low evaluation and the high evaluation are disregarded as stated in this
Paragraph, the middle evaluation shall be the Extension Term Initial Monthly
Base Rent for the Premises.
               (vi) Notice to Landlord and Tenant. After the Extension Term
Initial Monthly Rent for the first year of the Extension Term has been set, the
Brokers shall notify Landlord and Tenant immediately and Landlord and Tenant
shall immediately execute an amendment to this Lease confirming the Extension
Term Initial Monthly Rent as so determined as the Monthly Rent for the first
year of the Extension.
     6. Late Payment Charges. TENANT ACKNOWLEDGES THAT LATE PAYMENT BY TENANT TO
LANDLORD OF RENT AND OTHER CHARGES PROVIDED FOR UNDER THIS LEASE WILL CAUSE
LANDLORD TO INCUR COSTS NOT CONTEMPLATED BY THIS LEASE, THE EXACT AMOUNT OF SUCH
COSTS BEING EXTREMELY DIFFICULT OR IMPRACTICABLE TO FIX. THEREFORE, IF ANY
INSTALLMENT OF RENT OR ANY OTHER CHARGE DUE FROM TENANT IS NOT RECEIVED BY
LANDLORD WITHIN FIVE DAYS FOLLOWING THE DATE OF LANDLORD’S DELIVERY OF WRITTEN
NOTICE TO TENANT STATING THAT SUCH AMOUNT WAS NOT RECEIVED ON OR BEFORE THE DATE
DUE, TENANT SHALL PAY TO LANDLORD AN ADDITIONAL SUM EQUAL TO FIVE PERCENT (5%)
OF THE AMOUNT OVERDUE AS A LATE CHARGE. THE PARTIES AGREE THAT THIS LATE CHARGE
REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE COSTS THAT LANDLORD WILL INCUR
BY REASON OF THE LATE PAYMENT BY TENANT. SUCH LATE CHARGE SHALL BE IN ADDITION
TO, AND NOT IN LIEU OF, ANY INTEREST THAT MAY ACCRUE ON ANY SUCH OVERDUE AMOUNT
PURSUANT TO THE PROVISIONS OF PARAGRAPH 44.
Initials:

     
/s/ MRG
             /s/ FK
 
   
Landlord
  Tenant

6



--------------------------------------------------------------------------------



 



     7. Security Deposit. By execution hereof, Landlord acknowledges receipt of
the sum set forth in section C.7. of the Information Sheet from Tenant, as
security for the faithful performance by Tenant of all of the terms and
conditions of this Lease to be kept and performed by Tenant during the term
hereof (“Security Deposit”). As the Monthly Rent is adjusted under the
provisions of this Lease, Tenant shall pay an additional amount to Landlord to
maintain the amount of the Security Deposit equal to the then effective Monthly
Rent under this Lease. The Security Deposit shall secure Tenant’s obligations
hereunder to pay rent and all other sums due to Landlord hereunder, to maintain
the Premises and repair damages thereto as provided in this Lease, to surrender
the Premises to Landlord in clean condition and good repair upon termination of
this Lease and timely to discharge Tenant’s other obligations hereunder.
Landlord may use and commingle the Security Deposit with other funds of
Landlord. If Tenant commits a Default hereunder, then Landlord may, but without
any obligation so to do, apply that portion of the Security Deposit necessary to
cure such Default and to reimburse Landlord for any sums incurred by Landlord as
a result of such Default. If Landlord does so apply any portion of the Security
Deposit, Tenant, within five (5) days after receipt of written demand by
Landlord, shall pay to Landlord a sufficient amount in cash to restore the
Security Deposit to its full original amount. On the expiration or earlier
termination of this Lease, if Tenant has then fully performed all its
obligations hereunder, Landlord shall return the Security Deposit to Tenant not
more than thirty (30) days after Tenant has surrendered the Premises to Landlord
in the condition required by this Lease. If Landlord, prior to the expiration of
the term of this Lease, sells or otherwise transfers Landlord’s rights or
interest under this Lease, Landlord shall deliver the Security Deposit to the
transferee, whereupon, Landlord shall have no further liability to Tenant
concerning the Security Deposit. In the event that the Security Deposit is
delivered to Landlord in the form of a letter of credit, to the extent permitted
under this Lease, Landlord shall be entitled to draw the entire amount of such
letter of credit in the event that such letter of credit is not extended for an
additional one year period by the issuing bank on or before the date that is
thirty (30) days prior to the expiration date thereof. In such event, Landlord
shall hold such cash proceeds of the applicable letter of credit as the Security
Deposit hereunder.
     8. Holding Over. If Tenant remains in possession of all or any part of the
Premises after the expiration of the Term, with the consent of Landlord, such
tenancy shall be from month-to-month only and not a renewal hereof or any
extension for any further term, and in such case, Monthly Rent shall be
increased to an amount equal to one hundred fifty percent (150%) of the Monthly
Rent paid during the last month of the Term and all other sums due hereunder
shall be payable in the amount and at the time applicable at the time of
expiration and at the time specified in this Lease and such month-to-month
tenancy shall be subject to every other term, covenant and agreement of this
Lease, excluding any option to extend the Term. In addition, Tenant shall
defend, indemnify and hold Landlord, and Landlord’s Agents free and harmless
from and against any claim, loss, liability, expense or damage, including
reasonable attorneys’ fees and costs, arising out of Tenant’s failure to
surrender the Premises at the expiration of the Term, including, without
limitation, any such damages resulting from Landlord’s inability to honor its
commitments to any other tenant for the Premises.
     9. Tenant Improvements. Landlord and Tenant agree to the terms and
procedures for the planning, construction and funding of the construction of the
Tenant Improvements as set forth in EXHIBIT C.
     10. Condition of Premises. By taking possession of the Premises, Tenant
shall be deemed to have accepted the Premises in “As Is” condition in good,
clean and completed condition and repair, subject to all applicable laws, codes
and ordinances. Tenant acknowledges that, except as expressly set forth in this
Lease, neither Landlord nor Landlord’s Agents have made any representations or
warranties as to the suitability or fitness of the Premises or any other part of
the Project (including, without limitation, the intrabuilding network cabling)
for the conduct of Tenant’s business or for any other purpose, nor has Landlord
or Landlord’s Agents agreed to undertake any Alterations or construct any Tenant
Improvements to the Premise except as expressly provided in Exhibit C of this
Lease.
     11. Use of the Premises.

7



--------------------------------------------------------------------------------



 



          A. Tenant’s Use. Tenant shall use the Premises solely for general
office purposes and shall not use the Premises for any other purpose without
obtaining the prior written consent of Landlord, which Landlord may withhold in
its sole and absolute discretion. Tenant agrees that the Property is subject and
this Lease is subordinate to the CC&R’s. Tenant acknowledges that it has read
the CC&R’s and knows the contents thereof. Throughout the Term, Tenant shall
faithfully and timely perform and comply with the CC&R’s and any modification or
amendments thereof. Tenant shall comply with all duly adopted rules, regulations
and restrictions as may be adopted from time to time by any committee
established pursuant to the CC&Rs (“Association”). Any periodic or special dues
or Outside Area assessments of the Association shall be included within the
definition of Operating Expenses pursuant to Paragraph 15.B. and Tenant shall
pay Tenant’s Property Percentage of such amounts over the Base Year amounts as
further set forth in Paragraph 15. Tenant shall defend, indemnify and hold
Landlord, and Landlord’s Agents free and harmless from and against any claim,
loss, liability, expense or damage, including reasonable attorneys’ fees and
costs, arising out of the actual or asserted failure of Tenant to perform or
comply with the CC&R’s. Tenant shall not permit or make any use of the Premises
which will increase the existing rate of insurance upon the Project, or cause
the cancellation of any insurance policy covering the Project, or any part
thereof. If any insurance policy covering the Project is canceled as a result of
Tenant’s or Tenant’s Agent’s acts or omissions, then Landlord, in addition to
such remedies as Landlord may have under this Lease or pursuant to law or
equity, shall be entitled to reimbursement from Tenant within ten (10) days
after receipt of written demand therefor for the entire amount of any additional
amount which must be paid for a new insurance policy.
          B. Compliance. Tenant shall not use the Project or permit Tenant’s
Agents to do anything in or about the Project in conflict with any law, statute,
zoning restriction, ordinance or governmental law, rule, regulation or
requirement of duly constituted public authorities now in force or which may
hereafter be in force, or the requirements of the Board of Fire Underwriters or
other similar body now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Project. If any law, statute, zoning
restriction, ordinance or governmental law, rule, regulation or requirement of
duly constituted public authorities requires any capital improvement to the
Premises or the Building solely as the result of Tenant’s particular use of the
Premises, then Tenant shall be responsible for the same (or at the election of
Landlord, for reimbursing Landlord for the cost of performing the same);
provided, however, that if such capital improvement is so required for any
reason other than Tenant’s particular use of the Premises, then Landlord shall
be responsible for the same, at Landlord’s sole cost and expense, subject to
Landlord’s right to include such amounts as Operating Expenses on an amortized
basis as provided in Paragraph 15.B. Tenant shall not abandon the Premises;
provided, however, that if Tenant vacates the Premises while performing all of
Tenant’s other obligations under this Lease, such vacation shall not be deemed
an abandonment and a Default hereunder. Tenant shall not commit any public or
private nuisance or any other act or practice which might or would disturb the
quiet enjoyment of any other tenant of Landlord or any occupant of nearby
properties. Tenant shall place no loads upon the floors, walls or ceilings in
excess of the maximum designed load determined by Landlord or which endanger the
structure; nor place any harmful liquids in the drainage systems; nor dump or
store waste materials or refuse or allow such to remain outside the Building
proper, except in the enclosed trash areas provided. Tenant shall not store or
permit to be stored or otherwise placed any material of any nature whatsoever
outside the Building. If as a result of any use or change in use of the Premises
by Tenant or any Alteration (including, without limitation, the Tenant
Improvements) made to the Premises by or on behalf of Tenant, any alterations
are required to the Premises, the Building or the Project (including, but not
limited to, the Americans with Disabilities Act, and any state or local
building, fire or safety codes, ordinances or regulations), Tenant shall be
responsible for the same (or at the election of Landlord, for reimbursing
Landlord for the cost of performing the same).
     C. Toxic Material. Tenant, at its sole cost, shall comply with and cause
Tenant’s Agents to comply with all laws relating to the storage, use and
disposal of hazardous, toxic or radioactive matter, including those materials
identified in Sections 66680 through 66685 of Title 22 of the California
Administrative Code, Division 4, Chapter 30 (“Title 22”) as they may be amended
from time to time (collectively, “Toxic Materials”). If Tenant or Tenant’s
Agents desire to store, use or dispose of any Toxic Materials in, on or about
the Premises (other than the storage and use of reasonable quantities of
customary office supplies), Tenant shall first request and obtain Landlord’s
approval to such proposed storage, use or disposal in writing, which request
must be made at least ten

8



--------------------------------------------------------------------------------



 



(10) days prior to the storage, use or disposal thereof in, on or about the
Premises. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall be permitted to use ordinary office and cleaning products in
amounts reasonably necessary for Tenant’s permitted use of the Premises
(“Permitted Toxic Materials”), and Landlord hereby consents to such use by
Tenant. Whether or not Landlord is aware or approves of the storage, use or
disposal of any Toxic Material by Tenant or Tenant’s Agents, Tenant shall be
solely responsible for and shall defend, indemnify and hold Landlord and
Landlord’s Agents harmless from and against all claims, costs and liabilities,
including reasonable attorneys’ fees and costs, arising out of or in connection
with the storage, use, generation, transportation, disposal or release of Toxic
Materials by Tenant or Tenant’s Agents, including without limitation, any such
claims, costs, damages and liabilities (including reasonable attorneys’ fees and
costs) arising out of or in connection with any investigation, testing,
remediation, removal, clean-up and/or restoration services, work, materials and
equipment necessary to return the Premises and any other property of whatever
nature to their condition existing prior to the storage, use, generation,
transportation, disposal or release of Toxic Materials by Tenant or Tenant’s
Agents in, on or about the Premises or the Project, and to otherwise
satisfactorily investigate and remediate the contamination arising therefrom to
the reasonable satisfaction of Landlord and all governmental authorities. If at
any time during or after the term of this Lease, as it may be extended, Tenant
becomes aware of any injury, investigation, administrative proceeding, or
judicial proceeding regarding the storage, use or disposition of any Toxic
Materials by Tenant or Tenant’s Agents on or about the Premises or the Project,
Tenant shall within five (5) days after first learning of such injury,
investigation or proceeding give Landlord written notice advising Landlord of
same. Tenant acknowledges receipt of a copy of that certain June 1998 Focused
Environmental Site Assessment, 149 Commonwealth Drive, Menlo Park, California,
dated as of August 16, 1998, prepared by The Gauntlett Group, LLC, together with
all attachments thereto (“Site Assessment”), that Landlord previously made
available to Tenant, and which Tenant agrees to maintain in confidence. In
addition, Landlord utilizes Toxic Materials in the operation of its business.
Landlord represents and warrants to Tenant that Landlord uses all such Toxic
Materials in compliance with all applicable laws, rules, regulations and
ordinances. Landlord shall be solely responsible for, and Tenant hereby is
released from, and Landlord shall defend, indemnify and hold Tenant and Tenant’s
Agents harmless from and against all claims, costs and liabilities, including
reasonable attorneys’ fees and costs, arising out of or in connection with the
storage, use, generation, transportation, disposal or release of Toxic Materials
(including, without limitation, the Toxic Materials disclosed in the Site
Assessment) by any person other than Tenant or Tenant’s Agents, including
without limitation, any such claims, costs, damages and liabilities (including
reasonable attorneys’ fees and costs) arising out of or in connection with any
investigation, testing, remediation, removal, clean up and/or restoration
services, work, materials and equipment necessary to return the Premises and any
other property of whatever nature to their condition existing prior to the
storage, use, generation, transportation, disposal or release of Toxic Materials
by any person other than Tenant or Tenant’s Agents in, on or about the Premises
or the Project, and to otherwise satisfactorily investigate and remediate the
contamination arising therefrom to the reasonable satisfaction of Tenant and all
governmental au thorities. The foregoing indemnities shall survive the
expiration or earlier termination of this Lease.
          D. Transportation Systems Management. Tenant shall comply with the
requirements of the City or County mandated parking or transportation systems
management ordinances.
          E. Rules and Regulations. The Rules and Regulations for the Project in
effect as of the Effective Date are attached hereto as EXHIBIT E. Landlord
reserves the right to adopt or amend the Rules and Regulations from time to time
in its reasonable discretion. Tenant agrees that Tenant, its employees and
agents and, to the extent Tenant can require the same, its invitees and others
over whom Tenant can reasonably be expected to exercise control, shall observe
and perform the Rules and Regulations as they may be amended or adopted. A
breach of the Rules and Regulations by Tenant or such persons shall constitute a
Default under this Lease as if the Rules or Regulations were contained in this
Lease as covenants of the Tenant. Tenant acknowledges that Landlord has no
obligation to enforce, and shall have no liability for non-enforcement of, the
Rules and Regulations. Notwithstanding the foregoing, in the event of any
inconsistency between the Rules and Regulations and the provisions of this
Lease, the provisions of this Lease shall control, and Landlord shall not
enforce the Rules and Regulations in a discriminatory manner.

9



--------------------------------------------------------------------------------



 



     12. Quiet Enjoyment. Landlord covenants that Tenant, upon performing the
terms, covenants and conditions of this Lease, shall have quiet and peaceful
possession of the Premises as against any person claiming the same by, through
or under Landlord.
     13. Alterations.Landlord hereby consents to Tenant’s design and
construction of the Tenant Improvements, on the terms and subject to the
conditions of Exhibit C. Tenant shall not make or permit any Alterations in, on
or about the Premises without the prior written consent of Landlord, and
according to plans and specifications approved in writing by Landlord, which
consent and approval shall not be unreasonably withheld, conditioned or delayed.
Landlord, at its sole option, may, however, require as a condition to the
granting of any such consent, where the cost of any Alteration is estimated to
be in excess of $15,000.00, that Tenant provide to Landlord, at Tenant’s sole
cost and expense, a lien and completion bond in an amount equal to one and
one-half (11/2) times any and all estimated costs of such intended improvements
to the Premises, to insure Landlord against any liability for mechanics’ and
materialmen’s liens and to insure completion of the work. Tenant shall, at its
sole cost and expense, obtain all necessary permits and governmental inspections
and approvals required in connection with any Alterations. All Alterations shall
be installed at Tenant’s sole expense, in compliance with all applicable laws
(including, but not limited to, The Americans With Disabilities Act, and any
state or local building, fire or safety codes, ordinances or regulations), the
Rules and Regulations and the CC&R’s, by a licensed contractor reasonably
acceptable to Landlord, shall be done in a good and workmanlike manner
conforming in quality and design with the Premises existing as of the
Commencement Date, and shall not diminish the value of the Project. In the event
that any Alteration made by Tenant necessitates the making of other alterations
to the interior or exterior of the Building, the Outside Area or elsewhere
within the Project for purposes of complying with applicable laws (including,
but not limited to, The Americans With Disabilities Act, and any state or local
building, fire or safety codes, ordinances or regulations), Tenant shall
undertake such additional alterations at its sole cost and expense or shall, at
Landlord’s option, reimburse Landlord for the cost and expenses incurred with
respect to such additional alterations required for purposes of complying with
applicable law as a result of Tenant’s Alterations. All Alterations made by
Tenant shall be and become the property of Landlord upon installation and shall
not be deemed Tenant’s Personal Property; provided, however, that Landlord may,
at its option, at the time that Landlord grants consent therefor, require that
Tenant, at Tenant’s expense, prior to the expiration of the Term of this Lease,
remove any or all Alterations installed by Tenant and return the Premises to
their condition as of the Commencement Date of this Lease, Tenant Improvements
and normal wear and tear, acts of God, condemnation, Toxic Materials not stored,
used, released or disposed of by Tenant or Tenant’s Agents excepted and subject
to the provisions of Paragraph 25. Notwithstanding any other provisions of this
Lease, Tenant shall be solely responsible for the maintenance and repair of any
and all Alterations made by it to the Premises. Tenant shall give Landlord
written notice of Tenant’s intention to perform any work on the Premises at
least twenty (20) days prior to the commencement of such work to enable Landlord
to post and record an appropriate Notice of Nonresponsibility or other notice
deemed proper before the commencement of any such work.
     14. Surrender of the Premises. Upon the expiration or earlier termination
of the Term, Tenant shall surrender the Premises to Landlord in its condition
existing as of the Commencement Date, Tenant Improvements, Alterations that
Landlord did not require to have removed as a condition of installation, normal
wear and tear, acts of God, Toxic Materials not stored, used, released or
disposed of by Tenant or Tenant’s Agents and fire or other insured casualty for
which Tenant is not otherwise obligated under the provisions of Paragraph 18 to
repair excepted, with all interior areas cleaned. Any damage or deterioration of
the Premises shall not be deemed ordinary wear and tear if Tenant was
responsible to maintain the same under the provisions of Paragraph 18 and if the
same could have been prevented by good maintenance practices by Tenant. Except
as otherwise stated in this Lease, Tenant shall leave the air lines, power
panels, electrical distribution systems, lighting fixtures, air conditioning,
window coverings, wall coverings, carpets, wall paneling, ceilings, and plumbing
on the Premises and in good operating condition. Tenant shall prior to the
expiration or termination of the Term remove from the Premises at Tenant’s sole
cost all of Tenant’s Alterations required to be removed pursuant to
Paragraph 13, and all Tenant’s Personal Property, including all voice, data, and
security wiring installed by Tenant if requested by Landlord, and repair any
damage and perform any restoration work caused or necessitated by any such
removal. If Tenant fails to remove such Alterations and Tenant’s Personal
Property, and such failure continues after the termination of this

10



--------------------------------------------------------------------------------



 



Lease, Landlord may retain such property and all rights of Tenant with respect
to it shall cease, or Landlord may place all or any portion of such property in
public storage for Tenant’s account. Tenant shall be liable to Landlord for
costs of removal of any such Alterations and Tenant’s Personal Property and
storage and transportation costs of same, and the cost of repairing and
restoring the Premises, together with interest at the Interest Rate from the
date of expenditure by Landlord until paid.
     15. Operating Expenses.
          A. Payment by Tenant. Commencing on January 1, 2006 and continuing
thereafter during the Term of this Lease, Tenant shall pay to Landlord, as Rent
on a monthly basis as set forth in Paragraph 5.A., one-twelfth (1/12) of
Tenant’s Property Percentage of the amount by which Landlord’s reasonable
estimate of the Operating Expenses for each calendar year during the Term (after
the Base Year) are reasonably estimated by Landlord to exceed the Operating
Expenses incurred by Landlord for the Base Year, as such Base Year is specified
in section C.8. of the Information Sheet (“Base Year Operating Expenses”).
          B. Operating Expenses. The term “Operating Expenses” shall mean all
expenses, costs and disbursements (but not capital investment items except as
otherwise expressly provided below, or specific costs especially billed to and
paid by specific tenants) of every kind and nature which Landlord shall pay or
become obligated to pay because of or in connection with the ownership,
maintenance, repair or operation of the Project and such additional building or
Outside Area facilities in subsequent years as may be determined by Landlord to
be necessary or appropriate. Operating Expenses shall include, but not be
limited to, the following, all of which shall be included in the Base Year:
               (i) Wages and salaries of all employees engaged in the operation,
maintenance and security of the Project, including taxes, insurance and benefits
relating thereto; and the rental cost and overhead of any office and storage
space used to provide such services;
               (ii) All supplies and materials used in operation, repair and
maintenance of the Project;
               (iii) Cost of all utilities, including surcharges, for the
Project, including the cost of water, sewer, gas, power, heating, lighting, air
conditioning and ventilating for the Project;
               (iv) Cost of all maintenance and service agreements for the
Project and the equipment thereon, including but not limited to, security and
energy management services, window cleaning, floor waxing, elevator maintenance,
janitorial service, engineers, gardeners, and trash removal services;
               (v) Cost of all insurance which Landlord or Landlord’s lender
deems necessary or appropriate for the Project such as the cost of “All-Risk”
property insurance including, at Landlord’s option, earthquake and flood
coverage, insurance against loss of rents on an “All-Risk” basis, and a lender’s
loss payable endorsement in favor of any lenders with respect to the Project,
and naming Landlord and such lenders as insureds; and casualty and liability
insurance applicable to the Building, Property and Outside Area and Landlord’s
personal property used in connection therewith, naming Landlord and Landlord’s
Agents as named or additional insureds;
               (vi) Cost of repairs and general maintenance (excluding repairs
and general maintenance to the extent then paid by proceeds of insurance or
other third parties);
               (vii) A management fee of no more than three percent (3%) of
annual gross rentals generated by the Project (which management may be provided
either by Landlord, affiliates of Landlord and/or by third parties) (the
“Management Fee”), and with any space in the Project utilized by Landlord deemed
to be leased at the rate of Monthly Rent under this Lease (on a rentable square
foot basis);

11



--------------------------------------------------------------------------------



 



               (viii) The costs of any additional services not provided to the
Project at the Commencement Date but thereafter provided by Landlord in its
management of the Building, Property or Outside Area;
               (ix) The cost of only those capital improvements (including
interest) made to the Project after the Effective Date that are (i) intended to
reduce other Operating Expenses (as to which the amortized cost to be included
in Operating Expenses in any year shall be limited to the actual reduction in
Operating Expenses during such year as a result thereof or (ii) are required to
be made in order to conform to any changes subsequent to the Commencement Date
in any applicable laws, ordinances, rules, regulations or orders of any
governmental agencies having jurisdiction over the Building or which enhance in
any material respect the general appearance or use of the Project or any portion
thereof, with the cost of such capital improvements described in clauses (i) and
(ii) above being amortized with interest at an annual rate of eight percent (8%)
simple over the period Landlord reasonably determines to be the useful life of
the capital improvement, consistent with applicable governmental requirements
and generally accepted accounting principles consistently applied, with Tenant
paying Tenant’s Building Percentage of such amortization payment for each month
after such improvement is completed until the first to occur of the expiration
of the Term or the end of the term over which such costs are required to be
amortized.;
               (x) Real Property Taxes, as that term is defined in Paragraph 16;
and
               (xi) Assessments, dues and other amounts payable pursuant to the
CC&R’s, including any and all assessments and dues of the Association.
          The cost of additional or extraordinary services provided to Tenant
and not paid or payable by Tenant pursuant to other provisions of this Lease
shall be payable by Tenant on a monthly basis.
          Operating Expenses shall not include:

  (a)   the cost of any additional or extraordinary services provided to other
tenants of the Building;     (b)   costs paid for directly by Tenant;     (c)  
principal and interest payments on loans secured by deeds of trust recorded
against the Project;     (d)   real estate sales or leasing brokerage
commissions; or     (e)   executive salaries of off-site personnel employed by
Landlord except for the charge (or pro rata share) of the manager of the Project
(which manager’s salary is not included within the Management Fee).     (f)  
attorneys’ fees, leasing commissions, costs and disbursements and other expenses
incurred in connection with negotiations or disputes with Tenant, other
occupants, or prospective tenant or occupants;     (g)   renovating or otherwise
improving, decorating, painting or redecorating spaces for tenants or other
occupants of the Project;     (h)   costs incurred due to violations by Landlord
or any tenant of the terms and conditions of any lease;     (i)   advertising
and promotional expenditures;

12



--------------------------------------------------------------------------------



 



  (j)   any fines or penalties incurred due to violations by Landlord of any law
or governmental rule or authority;     (k)   the cost of any items for which the
Landlord is actually reimbursed by condemnation proceeds, insurance carried (or
required by this Lease to be carried and not so carried) or by warranty or for
which Landlord is otherwise actually compensated;     (l)   costs for sculpture,
painting or other objects of art;     (m)   charitable contributions;     (n)  
any costs relating to Toxic Materials, asbestos and the like not resulting from
actions of Tenant;     (o)   costs incurred by Landlord due to the negligence or
misconduct of Landlord or its agents, contractors, licensees and employees or
the violation by Landlord or any tenants or other occupants of the terms and
conditions of any lease of space or other agreements including this Lease.

          The Landlord shall not recover under this Section 15 or elsewhere in
this Lease any item of cost more than once. In addition, notwithstanding
anything to the contrary contained in this Lease, Tenant’s Building Share of any
deductible for earthquake or flood insurance shall not exceed $10,000.00 per
occurrence.
          C. Adjustment.
               (i) Projected Increases. Prior to or at any time after the
commencement of each calendar year during the Term following the Base Year,
Landlord may provide Tenant with notice of Landlord’s reasonable estimate of the
amount by which the then current year’s Operating Expenses are projected, if at
all, to exceed the Base Year Operating Expenses (the “Projected Increase in
Operating Expenses”). Tenant shall thereafter during such year pay adjusted
Monthly Rent which shall include as the Monthly Operating Expense Reimbursement
an amount equal to one-twelfth (1/12) of Tenant’s Property Percentage multiplied
by any Projected Increase in Operating Expenses.
               (ii) Accounting. Within ninety (90) days (or as soon thereafter
as possible) after the close of the Base Year, Landlord shall provide Tenant a
statement of the Base Year Operating Expenses. Within ninety (90) days (or as
soon thereafter as possible) after the close of each calendar year after the
Base Year, Landlord shall provide Tenant a statement of (a) such year’s actual
Operating Expenses, (b) the Base Year Operating Expenses, (c) the amount, if
any, by which the actual Operating Expenses exceed the Base Year Operating
Expenses (the “Actual Increase in Operating Expenses”), (d) the amount equating
to Tenant’s Property Percentage of any Actual Increase in Operating Expenses and
(e) the sum of any amounts theretofore paid by Tenant as Monthly Operating
Expense Reimbursements pursuant to Paragraph 5.A. with respect to such year. If
the amount set forth in clause (d) above exceeds the amount set forth in clause
(e) above, Tenant shall pay the amount of such excess to Landlord within fifteen
(15) days after receipt of such statement, which obligation shall survive the
expiration or earlier termination of its Term of the Lease. If the amount set
forth in clause (e) above exceeds the amount set forth in clause (d) above,
Landlord shall credit the amount of such excess against the next accruing
payment(s) of Monthly Operating Expense Reimbursements or reimburse Tenant for
same if this Lease has terminated prior to the date such determination is made.
If Tenant disputes the amount of the Actual Increase in Operating Expenses
stated in said statement, Tenant may designate, within sixty (60)days after
receipt of such statement, an independent certified public accountant to inspect
Landlord’s records, at Tenant’s sole cost. Tenant is not entitled to request
that inspection, however, if Tenant is then in Default under this Lease. The
accountant shall be a member of a nationally recognized accounting firm and
shall not charge a fee based on the amount of the

13



--------------------------------------------------------------------------------



 



Actual Increase in Operating Expenses that the accountant is able to save Tenant
by the inspection. Such accountant and Tenant shall, at Landlord’s option, prior
to the occurrence of any such inspection, execute a confidentiality agreement in
form reasonably acceptable to the parties thereto in which such accountant and
Tenant agree to maintain Landlord’s books and records and the results of such
inspection in confidence. Tenant shall give reasonable notice to Landlord of the
request for inspection, and the inspection shall be conducted in Landlord’s
offices at a reasonable time or times. If, after that inspection, Tenant still
disputes the Actual Increase in Operating Expenses, a certification of the
proper amount shall be made, at Tenant’s expense, by Landlord’s independent
certified public accountant. That certification shall be final and conclusive.
If any such certification demonstrates that Landlord’s statement overstated the
amount of the Actual Increase in Operating Expenses, Landlord shall credit or
reimburse the amount of Tenant’s Property Percentage thereof against the next
accruing payment(s) of Monthly Operating Expense Reimbursements or reimburse
Tenant for same if this Lease has terminated prior to the date such
determination is made. Such reimbursements are Tenant’s sole remedy for any
error in such statement from Landlord.
               (iii) Proration. Tenant’s liability to pay Tenant’s Property
Percentage of Operating Expenses in excess of Base Year Operating Expenses shall
be prorated on the basis of a 365-day year to account for any fractional portion
of a year included at the commencement or expiration of the term of this Lease.
               (iv) Not Fully Occupied. Notwithstanding any other provision to
the contrary, it is agreed that if the Building, in total, is less than
ninety-five percent (95%) occupied during all or any portion of any calendar
year (including, without limitation, the Base Year), an adjustment shall be made
in calculating the Operating Expenses for the Project for such year so that
Tenant’s Percentage of Operating Expenses in excess of the Base Year Operating
Expenses shall be equivalent to the Operating Expenses calculated as though the
Building, in total, had been ninety-five percent (95%) occupied during the
entirety of such year.
               (v) Survival. Landlord and Tenant’s obligation to pay for or
credit any increase or decrease in payments pursuant to this Paragraph shall
survive the expiration or termination of the Term of this Lease.
          D. Failure to Pay. Failure of Tenant to pay any of the charges
required to be paid under this Paragraph 15. shall constitute a breach of this
Lease and Landlord’s remedies shall be as specified in Paragraph 29.B.
16. Taxes and Assessments.
          A. Payment by Tenant. Except as provided for in Paragraph 16.C., Real
Property Taxes for the Project shall be included within Operating Expenses
pursuant to Paragraph 15.B.
          B. Annual Assessments. With respect to any taxes or assessments which
may be levied against or upon the Project, or which under the laws then in force
may be evidenced by improvement or other bonds or may be paid in annual
installments, only the amount of such annual installment (with appropriate
proration for any partial year) and interest due thereon shall be included
within the computation of the annual taxes and assessments levied against the
Project.
          C. Taxes Levied Against Tenant’s Alterations and Personal Property. In
addition to Tenant’s obligation to pay its Property Percentage of Operating
Expenses over Base Year Operating Expenses as provided in Paragraphs 15 and
16.A., (i) Tenant shall be responsible for and shall pay to the taxing authority
prior to

14



--------------------------------------------------------------------------------



 



delinquency to the extent Tenant is billed directly, all Real Property Taxes
assessed with respect to or against Tenant, or any Alterations, improvements,
fixtures, equipment, facilities, furniture or other Personal Property owned by
Tenant or placed, installed or located within, upon or about the Premises by
Tenant or at Tenant’s direction (collectively “Personal Property Taxes”), and
(ii) to the extent any Personal Property Taxes are billed to Landlord and
Landlord elects not to include such Personal Property Taxes in Operating
Expenses, Tenant shall be responsible for and shall pay to Landlord within ten
(10) days after notice from Landlord, the amount of such Personal Property Taxes
so billed to Landlord. Tenant shall provide Landlord with evidence of Tenant’s
payment of the same upon Landlord’s request.
          D. Failure to Pay. Failure of Tenant to pay any of the charges
required to be paid under this Paragraph 16 shall constitute a Default, and
Landlord’s remedies shall be as specified in Paragraph 29.B.
     17. Utilities and Services.
          A. Services Provided by Landlord. Landlord shall provide heating,
ventilation, air conditioning, security, janitorial service, reasonable amounts
of electricity for normal lighting and office machines, water for reasonable and
normal drinking and lavatory use, and replacement light bulbs and/or fluorescent
tubes and ballasts for standard overhead fixtures. All such costs shall be
included in Operating Expenses, pursuant to Paragraph 15.B.
          B. Services Exclusive to Tenant. Tenant shall pay for all telephone
and other utilities and services specially or exclusively supplied and/or
metered exclusively to the Tenant, together with any taxes thereon. Any such
services that are not separately metered to the Premises shall be included in
Operating Expenses, pursuant to Paragraph 15.B.
          C. Hours of Service. Said services shall be provided during generally
accepted business days and hours or such other days or hours as may hereafter be
set forth. Utilities shall be provided on a twenty-four hour basis, subject to
the provision of this Paragraph 17.
          D. Excess Usage by Tenant. Tenant shall not have connection to the
utilities except by or through existing outlets and shall not install or use
machinery or equipment in or about the Premises that uses excess water, lighting
or power, or suffer or permit any act that causes extra burden upon the
utilities or services, including but not limited to security services, over
standard office usage for the Project. Landlord shall require Tenant to
reimburse Landlord for any excess expenses or costs that may arise out of a
breach of this subparagraph by Tenant. Landlord may, in its sole discretion,
install at Tenant’s expense supplemental equipment and/or separate metering
applicable to Tenant’s excess usage or loading.
          E. Interruptions. There shall be no abatement of Rent and Landlord
shall not be liable in any respect whatsoever for the inadequacy, stoppage,
interruption or discontinuance of any utility or service due to riot, strike,
labor dispute, breakdown, accident, repair or other cause beyond Landlord’s
reasonable control or in cooperation with governmental request or directions.
Notwithstanding anything to the contrary contained in this Lease, if any service
provided by Landlord pursuant to this Article 17 is interrupted as a result of
the negligence or willful misconduct of Landlord, its agents, employees or
contractors, for more than five (5) consecutive business days, Tenant’s
obligation to pay Rent shall abate from the sixth business day following the
interruption until the date that any such service has been restored.
          F. After Hours HVAC. No additional charge will be levied by Landlord
for occasional after hour use of HVAC. Tenant will use bypass switches presently
installed. In the event additional HVAC is required for an individual area
within the Premises, a separate HVAC unit with check meter will be installed to
record usage, at the sole expense of Tenant. Tenant will reimburse Landlord at
the rate charged by the utility company for this usage.

15



--------------------------------------------------------------------------------



 



          G. Paging. The paging system is divided into sub-zones whereby Tenant
will have the ability to page personnel within the confines of the Premises. In
the event of an emergency or building evacuation, Landlord will have the
capability to make paging announcements in the Premises. Tenant shall not
adjust, alter, or remove any Landlord paging system equipment at any time.
     18. Repair and Maintenance.
          A. Premises, Building and Outside Area.
               (i) Maintenance and Repair; Landlord’s Obligations. Landlord
shall keep the Project, including the Premises, interior and exterior walls,
roof, and common areas and the equipment, whether used exclusively for Tenant or
in common with Landlord or other tenants, in good condition and repair;
provided, however, Landlord shall not be obligated to paint, repair or replace
wall coverings, or to repair or replace any Tenant Improvements, Alterations, or
any improvements that are not ordinarily a part of the Building or are above
then Building standards. Except as provided in Paragraph 25, there shall be no
abatement of Rent or liability of Tenant on account of any injury or
interference with Tenant’s business with respect to any improvements,
alterations or repairs made by Landlord to the Project or any part thereof.
Landlord shall be responsible for maintaining and repairing (a) the structural
parts of the Building, which structural parts include the foundation, roof and
subflooring of the Premises, the basic plumbing, heating, ventilating, air
conditioning and electrical systems installed or furnished by Landlord, and
(b) the Outside Area, except for any damage to Premises, Building or Outside
Area caused by the negligence or willful acts or omissions of Tenant or of
Tenant’s Agents, or by reason of the failure of Tenant to perform or comply with
any terms, conditions or covenants in this Lease, or caused by Alterations made
by Tenant or by Tenant’s Agents, which shall be Tenant’s responsibility. Except
as otherwise provided in Paragraph 15.B., all costs of repair and maintenance of
the Project shall be included in the Operating Expenses. With the exception of
an emergency, Landlord’s exercise of its maintenance obligations hereunder shall
not unreasonably interfere with Tenant’s use of the Premises, and shall not
materially increase Tenant’s obligations or diminish Tenant’s rights hereunder,
or interfere with Tenant’s parking rights.
               (ii) Janitorial Services. Landlord shall cause janitorial service
to be provided to the Premises five (5) days a week, Sunday through Thursday,
and the cost thereof shall be included in Operating Expenses under the
provisions of Paragraph 15.B. Coverage will not be provided on holidays observed
by Landlord.
               (iii) Tenant’s Obligations. Notwithstanding Landlord’s obligation
to keep the Premises in good condition and repair, Tenant shall be responsible
for payment of the cost thereof to Landlord as additional rent for that portion
of the cost of any maintenance and repair of the Premises, or any equipment
(wherever located) that serves only Tenant or the Premises, to the extent such
cost is attributable to causes beyond normal wear and tear. Tenant shall be
responsible for the cost of painting, repairing or replacing wall coverings, and
to repair or replace any Tenant Improvements, Alterations and any other Premises
improvements that are not ordinarily a part of the Building or that are above
then Building standards. Tenant may, at its option, upon reasonable notice,
elect to have Landlord, at Tenant’s cost, perform such maintenance or repairs
which are otherwise Tenant’s responsibility hereunder.
               (iv) Notice of Repairs Needed. Landlord shall not be liable for
any failure to make any of the repairs or to perform any maintenance unless the
failure shall persist for an unreasonable time after written notice of the need
of the repairs or maintenance is given to Landlord by Tenant.
               (v) No Abatement. There shall be no abatement of Rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to, or maintenance of, any portion of the Project, or any fixtures,
appurtenances and equipment therein provided Landlord makes reasonable efforts
not to unduly interfere with Tenant’s use and enjoyment of the Project, and
Landlord’s actions pursuant to this Section shall not materially increase
Tenant’s

16



--------------------------------------------------------------------------------



 



obligations or diminish Tenant’s rights hereunder, or interfere with Tenant’s
parking rights, with the exception of an emergency.
          B. Control and Reconfiguration. Landlord shall at all times have
exclusive control of the Building (other than the Premises) and the Outside Area
and may at any time temporarily close any part thereof and exclude and restrain
anyone from any part thereof, and may change the design configuration or
location of the Building or the Outside Area. Without limiting the generality of
the foregoing statements, Landlord shall have the right, in Landlord’s sole
discretion, from time to time, to:
               (i) Make changes to the Building interior and exterior and
Outside Area, including, without limitation, changes in the location, size,
shape, number, and appearance thereof, including but not limited to the lobbies,
cafeteria, windows, stairways, air shafts, elevators, escalators, restrooms,
driveways, parking spaces, parking areas, loading and unloading areas, entrances
and exits, direction of traffic, decorative walls, landscaped areas and
walkways; however, Landlord shall at all times provide the parking facilities
required by law;
               (ii) Temporarily close any of the Outside Area for maintenance so
long as reasonable access to the Premises remains available;
               (iii) Add additional buildings and improvements to the Outside
Area;
               (iv) Use the Outside Area while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof;
               (v) Do and perform such other acts and make such other changes
in, to or with respect to the Outside Area and Project as Landlord may, in the
exercise of sound business judgment, deem to be appropriate; and
               (vi) Eliminate any of the additional services set forth on
EXHIBIT F, except that Landlord will provide Tenant with ninety (90) days’ prior
written notice in the event that Landlord intends to eliminate either telephone
or security services.
Landlord shall further have the right to enter upon the Premises, as provided in
Paragraph 21, for the purpose of installing, maintaining, repairing, adjusting
and making connections to any utilities (including but not limited to plumbing,
HVAC, electrical, telephone, and cable TV) serving the Premises or other spaces
in the Building or for gaining access to the structural portions of the Building
and making alterations thereto for the benefit of Tenant, Landlord or other
occupants of the Building. No such entry shall be considered a constructive or
actual eviction of Tenant, and Landlord shall have no liability to Tenant
therefore, provided that Landlord shall use commercially reasonable efforts to
minimize interference with Tenant’s operations, and Landlord’s exercise of the
foregoing rights shall not materially increase Tenant’s obligations or diminish
Tenant’s rights hereunder, or interfere with Tenant’s parking rights with the
exception of an emergency.
          C. Waiver. Tenant waives the provisions of all laws, statutes or
ordinances, including Sections 1932(1), 1932(2), 1933(4), 1941 and 1942 of the
California Civil Code and any similar or successor law, which might now or at
any time hereafter otherwise afford Tenant any right to make repairs and deduct
the expenses of such repairs from the Rent due under this Lease.
          D. Compliance with Governmental Regulations. Subject to the provisions
of Paragraphs 10 and 11, Tenant shall, at its cost comply with, including the
making by Tenant of any Alteration to the Premises, all present and future
regulations, rules, laws, ordinances, and requirements of all governmental
authorities (including, state municipal, county and federal governments and
their departments, bureaus, boards and officials) arising from the use or
occupancy of, or applicable to, the Project or privileges appurtenant thereto
(including, but not limited to, The Americans With Disabilities Act, and any
state or local building, fire or safety codes, ordinances or regulations).

17



--------------------------------------------------------------------------------



 



          E. Repair Where Tenant at Fault. If all or part of the Project or the
Premises requires repair or becomes damaged or destroyed through any act or
omission of Tenant or Tenant’s Agents, Landlord may effect the necessary
alterations, replacements or repairs at Tenant’s cost.
     19. Fixtures. Tenant shall, at its own expense, provide, install and
maintain in good condition all trade fixtures, equipment and other Tenant’s
Personal Property required in the conduct of its business in the Premises. All
fixtures and improvements, other than Tenant’s trade fixtures and equipment,
which are installed or constructed upon or attached to the Premises by either
Landlord or Tenant shall become a part of the realty and belong to Landlord. If
Tenant is not then in Default, Tenant may, at the termination of this Lease, or
at any other time, remove from the Premises all trade fixtures, equipment and
other Tenant’s Personal Property not permanently affixed to the Premises. Upon
removal, Tenant shall restore the Premises to its original condition at the time
of occupancy, Tenant Improvements and normal wear and tear, acts of God,
condemnation, Toxic Materials not stored, used, released or disposed of by
Tenant or Tenant’s Agents and Alterations with respect to which Landlord has not
reserved the right to require removal excepted, subject to the provisions of
Paragraph 25.
     20. Liens. Tenant shall keep the Project free from any liens arising out of
any work performed, materials furnished or obligations incurred by or on behalf
of Tenant and shall defend, indemnify and hold the Project, Landlord and
Landlord’s Agents free and harmless from and against any lien, claim, cause of
action, loss, liability, damage or expense, including reasonable attorneys’ fees
and costs, in connection with or arising out of any such lien or claim of lien.
Tenant shall cause any such lien imposed to be released of record by payment or
posting of a proper bond acceptable to Landlord within fifteen (15)days after
receipt of written request by Landlord. If Tenant fails to so remove any such
lien within the prescribed fifteen (15) day period, then Landlord may do so and
Tenant shall reimburse Landlord upon demand. Such reimbursement shall include
all sums incurred by Landlord including Landlord’s reasonable attorneys’ fees,
with interest thereon at the Interest Rate.
     21. Landlord’s Right to Enter the Premises. Tenant shall permit Landlord
and its Agents to enter the Premises at all reasonable times and upon reasonable
prior notice except in the case of emergency to inspect the Premises, to post
Notices of Nonresponsibility and similar notices, “For Sale” signs, to show the
Premises to interested parties such as prospective lenders and purchasers, to
make repairs or alterations to the Premises or the Building and any utility
system located therein, to discharge Tenant’s obligations hereunder when Tenant
has failed to do so within a reasonable time after written notice from Landlord,
and at any reasonable time within one hundred eighty (180) days prior to the
expiration of the Term, to place upon the Premises ordinary “For Lease” signs
and to show the Premises to prospective tenants. The above rights are subject to
reasonable security regulations of Tenant, and to the fact that Landlord shall
seek to exercise its rights in a manner so as to minimize interference with
Tenant’s business.
     22. Signs. Tenant shall not install any signs upon the exterior of the
Premises or the Project. At Tenant’s expense, Tenant shall have the right to
install signage on the wall next to their suite entrance after obtaining
Landlord’s written consent, which shall not be unreasonably withheld or delayed.
Landlord will provide one line on a monument sign, at Landlord’s expense.
     23. Insurance.
          A. Indemnification. Tenant shall protect, defend, indemnify and hold
Landlord and Landlord’s Agents free and harmless from and against any and all
damage, loss, liability or expense including, without limitation, reasonable
attorneys’ fees, expert witness fees and legal costs suffered directly or
indirectly or by reason of any claim, cause of action, suit or judgment brought
by or in favor of any person or persons for damage, loss or expense due to, but
not limited to, bodily injury and property damage sustained by such person or
persons which arises out of, is occasioned by or in any way attributable to
(i) injury or damage occurring upon the Premises, (ii) the use or occupancy of
the Project or any part thereof and adjacent areas by the Tenant, (iii) the acts
or omissions of the Tenant, its agents or employees or any contractors brought
onto the Project by Tenant, except to the extent caused by the active negligence
or willful misconduct of Landlord or Landlord’s Agents. Landlord and

18



--------------------------------------------------------------------------------



 



Tenant agree that the indemnity obligations assumed herein and in other
provisions of this Lease shall survive the expiration or earlier termination of
the Term of this Lease. In addition, in no event shall any indemnity set forth
in this Lease require the indemnifying party to indemnify the other for
consequential (i.e., lost profits, lost business opportunity) or punitive
damages.
          B. Tenant’s Insurance. Tenant shall maintain in full force and effect
at all times during the Term (including any extension(s)), at its own expense,
for the protection of Tenant and Landlord, as their interests may appear,
policies of insurance issued by a responsible carrier or carriers, reasonably
acceptable to Landlord, which afford the following coverages:
               (i) Worker’s Compensation — In accordance with state law.
               (ii) Commercial general liability insurance in an amount not less
than Two Million and no/100ths Dollars ($2,000,000.00) combined single limit for
both bodily injury and property damage which includes blanket contractual
liability, broad form property damage, personal injury, completed operations,
and products liability naming Landlord as an additional insured.
               (iii) “All Risk” property insurance (including, without
limitation, vandalism, malicious mischief, inflation and sprinkler leakage
endorsement) on Tenant’s Personal Property located on or in the Premises
together with any improvement or Alteration which Landlord is not obligated to
repair pursuant to Paragraph 25.E. Such insurance shall be in the full amount of
the replacement cost, as the same may from time to time increase as a result of
inflation or otherwise.
          C. Landlord’s Insurance. During the Term Landlord shall maintain “All
Risk” property insurance (including, at Landlord’s option, inflation
endorsement, sprinkler leakage endorsement, and earthquake and flood coverage)
on the Project, excluding coverage of the Tenant Improvements and all Tenant’s
Personal Property located on or in the Premises, in the amount of full
replacement value. At Landlord’s option, the coverage shall also include
insurance against loss of rents on an “All Risk” basis, including flood, in an
amount equal to the Monthly Rent, and any other sums payable under the Lease,
for a period of at least twelve (12) months commencing on the date of loss. Such
insurance shall name Landlord as a named insured and may at Landlord’s option
include Landlord’s Agents as named insureds and lender’s loss payable
endorsement(s) in favor of lenders with respect to the Property. Landlord also
shall carry comprehensive general liability insurance in amounts carried by
prudent owners of commercial/office projects in the geographical area of the
Project. The insurance premiums, including the premiums resulting from increases
in the valuation of the Project shall be included in Operating Expenses.
          D. Evidence of Insurance. Tenant shall deliver to Landlord, prior to
Tenant’s entry onto the Premises, certificates of insurance evidencing the
insurance for the coverage specified in Paragraph 23.B., with the limits not
less than those specified therein. The certificates of insurance shall include a
statement providing that the insurer will endeavor to provide thirty (30) days’
prior written notification to Landlord in the event of cancellation, and ten
(10) days’ notice of cancellation for non-payment of premiums, with respect to
any required coverage unless comparable insurance is obtained from another
carrier prior to the effective date of cancellation.
          E. Co-Insurer. If, on account of the failure of Tenant to comply with
the foregoing provisions, Landlord is adjudged a co-insurer by its insurance
carrier, then, any loss or damage Landlord shall sustain by reason thereof,
including reasonable attorneys’ fees and costs, shall be borne by Tenant and
shall be immediately paid by Tenant upon receipt of a bill therefor and evidence
of such loss.
          F. Insurance Requirements. All insurance shall be in a form reasonably
satisfactory to Landlord. All policies required by Paragraph 23.B. shall be
carried with companies that have a general policy holder’s rating of not less
than “A-” and a financial rating of not less than Class “VIII” in the most
current edition of Best’s Insurance Reports. All policies required by
Paragraph 23.B. shall provide that the policies shall not be

19



--------------------------------------------------------------------------------



 



subject to material alteration or cancellation except after insurer’s endeavor
to provide thirty (30) days’ prior written notice to Landlord, and ten
(10) days’ notice of cancellation for non-payment of premiums, and they shall be
primary as to Landlord. If Tenant fails to procure and maintain the insurance
required hereunder, Landlord may, but shall not be required to, order such
insurance at Tenant’s expense and Tenant shall reimburse Landlord. Such
reimbursement shall include all sums incurred by Landlord, including reasonable
attorneys’ fees, with interest thereon at the Interest Rate.
          G. No Limitation of Liability. Landlord makes no representation that
the limits of liability specified to be carried by Tenant under the terms of
this Lease are adequate to protect Tenant or Landlord, and in the event Tenant
believes that any such insurance coverage called for under this Lease is
insufficient, Tenant shall provide, at its own expense, such additional
insurance as Tenant deems adequate.
          H. Landlord’s Disclaimer. Landlord and Landlord’s Agents shall not be
liable for any loss or damage to persons or property resulting from fire,
explosion, falling plaster, glass, tile or sheetrock, steam, gas, electricity,
water or rain which may leak from any part of the Project, or from the pipes,
appliances or plumbing works therein or from the roof, street or subsurface or
whatsoever, unless caused by or due to the gross negligence or willful
misconduct of Landlord or Landlord’s Agents. Landlord and Landlord’s Agents
shall not be liable for interference with the light, air, or any latent defect
in the Project. In no event whatsoever shall Landlord be liable for losses
attributable to interruption of telephone services. Tenant shall give prompt
written notice to Landlord in the case of a casualty, accident or repair needed
in the Project.
          I. Increased Coverage. Not more than once during each calendar year
during the Term, within thirty (30) days after receipt of written demand, Tenant
shall provide Landlord, at Tenant’s expense, with such increased amount of
existing insurance, and such other insurance as Landlord or Landlord’s lender
may reasonably require, to afford Landlord and Landlord’s lender adequate
protection.
     24. Waiver of Subrogation. Landlord and Tenant each hereby waive all rights
of recovery against the other on account of loss and damage occasioned to such
waiving party for its property or the property of others under its control to
the extent that such loss or damage is insured against under any insurance
policies which may be in force at the time of such loss or damage, but only to
the extent of insurance proceeds actually received. Tenant and Landlord shall,
upon obtaining policies of insurance required hereunder, give notice to the
insurance carrier that the foregoing mutual waiver of subrogation is contained
in this Lease and Tenant and Landlord shall cause each insurance policy obtained
by such party to provide that the insurance company waives all right of recovery
by way of subrogation against either Landlord or Tenant in connection with any
damage covered by such policy.
     25. Damage or Destruction.
          A. Partial Damage — Insured. If the Premises or the Building are
damaged by any casualty which is covered or required to be covered under the
“All-Risk” insurance carried by Landlord pursuant to Paragraph 23.C., then
Landlord shall restore the damage, provided insurance proceeds are available to
pay the full cost of restoration (unless proceeds are not available due to
Landlord’s failure to carry the required insurance, in which case Landlord shall
be obligated to pay the cost of restoration) and provided such restoration can
be completed within one hundred eighty (180) days after the commencement of the
work in the reasonable opinion of Landlord. In such event this Lease shall
continue in full force and effect, except that Tenant shall be entitled to a
proportionate reduction of Rent while such restoration for which Landlord is
obligated hereunder takes place, such proportionate reduction to be based upon
the extent to which the damage and restoration efforts interfere with Tenant’s
use of the Premises.
          B. Partial Damage — Uninsured. If the Premises or the Building is
damaged by a risk not required to be covered by Landlord’s insurance, or the
available proceeds of insurance are less than the cost of restoration, or if the
restoration cannot be completed within one hundred eighty (180) days after the
commencement

20



--------------------------------------------------------------------------------



 



of work, in the reasonable opinion of Landlord, then Landlord shall have the
option either to: (i) repair or restore such damage, this Lease continuing in
full force and effect, but the Rent to be proportionately abated as provided in
Paragraph 25.A.; or (ii) give notice to Tenant at any time within thirty
(30) days after such damage terminating this Lease as of a date to be specified
in such notice, which date shall be not less than thirty (30) nor more than
sixty (60) days after giving such notice. If notice of termination is given,
this Lease shall expire and all interest of Tenant in the Premises shall
terminate on the date specified in the notice and the Rent shall be reduced in
proportion to the extent, if any, to which the damage interferes with the use of
the Premises by Tenant. All insurance proceeds for the Premises shall be payable
solely to Landlord, and Tenant shall have no interest in the proceeds.
          C. Total Destruction. If the Premises or the Building is totally
destroyed or the Premises or Building, as the case may be, cannot be restored as
required herein under applicable laws and regulations or due to the presence of
hazardous factors such as earthquake faults, chemical waste and similar dangers,
notwithstanding the availability of insurance proceeds, this Lease shall be
terminated effective the date of the damage.
          D. Tenant’s Election. If the Premises are damaged by any casualty, or
if any portion of the Outside Area is damaged by a casualty to such an extent
that the Premises is no longer useable by Tenant, in Tenant’s reasonable
opinion, and if, in Landlord’s reasonable opinion, such casualty cannot be
repaired or restored within one hundred eighty (180) days after commencement of
such work, then Tenant may, by written notice delivered to Landlord at any time
within thirty (30) days after such damage, terminate this Lease as of the future
date specified in such notice, which date shall not be less than thirty (30) nor
more than sixty (60) days after the date of Tenant’s delivery of such notice. If
notice of termination is so given, this Lease shall expire and all interests of
Tenant and the Premises shall terminate on the date specified in the notice and
the Rent shall be reduced in proportion to the extent, if any, to which the
damage interferes with the use of the Premises by Tenant. All insurance proceeds
for the Premises (excluding proceeds covering Tenant’s Personal Property) shall
be payable to Landlord, and Tenant shall have no interest in the proceeds.
          E. Landlord’s Obligations. Landlord shall not be required to insure
against or repair any injury or damage by fire or other cause, or to make any
restoration or replacement of any paneling, decorations, partitions, railings,
floor coverings, office fixtures or other items which are Tenant Improvements,
Alterations or Personal Property installed in the Premises by Tenant or at the
direct or indirect expense of Tenant. Tenant shall be required at Tenant’s sole
cost and expense, separately to insure the same and promptly to restore or
replace same in the event of damage. Except for any abatement of Rent relating
to the plan of restoration of damage for which Landlord is obligated to repair
hereunder, Tenant shall have no claim against Landlord for any damage suffered
by reason of any such damage, destruction, repair or restoration; nor shall
Tenant have the right to terminate this Lease as the result of any statutory
provision now or hereafter in effect pertaining to the damage and destruction of
the Premises, except as expressly provided herein.
          F. Damage Near End of Term. Anything herein to the contrary
notwithstanding, if more than fifty percent (50%) of the Premises or the
Building is destroyed or damaged during the last twelve (12) months of the Term,
then either Tenant or Landlord may, at its option, cancel and terminate this
Lease as of the date of the occurrence of the damage. If neither such party
elects to terminate this Lease, the repair of the damage shall be governed by
the other provisions of this Paragraph 25. If this Lease is terminated, Landlord
may keep all the insurance proceeds resulting from the damage, except for the
proceeds which specifically insured Tenant’s Personal Property.
     26. Condemnation.
          A. Total Taking — Termination. If title to all of the Premises or so
much thereof is taken or appropriated for any public or quasi-public use under
any statute or by right of eminent domain so that reconstruction of the Premises
will not, in Landlord’s and Tenant’s mutual opinion, result in the Premises
being reasonably suitable for Tenant’s continued occupancy for the uses and
purposes permitted by this Lease, this Lease

21



--------------------------------------------------------------------------------



 



shall terminate as of the date that possession of the Premises or part thereof
be taken. A sale by Landlord to any authority having the power of eminent
domain, either under threat of condemnation or while condemnation proceedings
are pending, shall be deemed a taking under the power of eminent domain for all
purposes of this Paragraph.
          B. Partial Taking. If any part of the Premises or the Building is
taken and the remaining part is reasonably suitable for Tenant’s continued
occupancy for the purposes and uses permitted by this Lease, this Lease shall,
as to the part so taken, terminate as of the date that possession of such part
of the Premises or Building is taken. If the Premises is so partially taken the
Rent and other sums payable hereunder shall be reduced in the same proportion
that Tenant’s use and occupancy is reduced.
          C. No Apportionment of Award. No award for any partial or entire
taking shall be apportioned. Tenant assigns to Landlord its interest in any
award which may be made in such taking or condemnation, together with any and
all rights of Tenant arising in or to the same or any part thereof. Nothing
contained herein shall be deemed to give Landlord any interest in or require
Tenant to assign to Landlord any separate award made to Tenant for the taking of
Tenant’s Personal Property, for the interruption to Tenant’s business, or its
moving costs, or the unamortized cost of any Alterations installed and paid for
by Tenant, or for the loss of its good will.
          D. Temporary Taking. No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to any abatement of Rent. Any
award made to Tenant by reason of such temporary taking shall belong entirely to
Tenant and Landlord shall not be entitled to share therein. Each party agrees to
execute and deliver to the other all instruments that may be required to
effectuate the provisions of this Paragraph.
     27. Assignment and Subletting.
          A. Landlord’s Consent. Tenant shall not enter into a Sublet without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Any attempted or purported Sublet without
Landlord’s prior written consent shall be void and confer no rights upon any
third person and, at Landlord’s election, shall terminate this Lease. Each
Subtenant shall agree in writing, for the benefit of Landlord, to assume, to be
bound by, and to perform and observe the terms, covenants and conditions of this
Lease to be performed and observed by Tenant. Every Sublet shall recite that it
is and shall be subject and subordinate to the provisions of this Lease, and
that the termination of this Lease shall constitute a termination (at the option
of the Landlord) of every such Sublet. Notwithstanding anything contained
herein, (i) Tenant shall not be released from personal liability for the
performance of any of the terms, covenants and conditions of this Lease by
reason of Landlord’s consent to a Sublet unless Landlord specifically grants
such release in writing (it being agreed that Landlord has no obligation to do
so), and (ii) the parties agree that it shall be reasonable for Landlord to
withhold its consent to any proposed Sublet when the proposed Subtenant is an
occupant of the Property or is a third party which is already involved in
negotiations with Landlord to lease space in the Project, and in either case
Landlord has space available that is reasonably suited for such party’s needs.
Without limiting the generality of Landlord’s discretion in determining whether
it is reasonable to withhold consent for any requested Sublet, it shall be
deemed reasonable for Landlord to withhold such consent if the proposed
Subtenant would use the Premises for any use other than for general office
purposes.
          B. Information to be Furnished. If Tenant desires at any time to
Sublet the Premises or any portion thereof, it shall first notify Landlord of
its desire to do so and shall submit in writing to Landlord: (i) the name of the
proposed Subtenant; (ii) the nature of the proposed Subtenant’s business to be
carried on in the Premises; (iii) the terms and provisions of the proposed
Sublet and a copy of the proposed Sublet form containing a description of the
subject premises; and (iv) such financial information, including financial
statements, as Landlord may reasonably request concerning the proposed
Subtenant. If Tenant requests Landlord’s consent to a proposed Sublet, Tenant
shall pay to Landlord, whether or not consent is ultimately given, Landlord’s
reasonable attorneys’ fees incurred in connection with such request.

22



--------------------------------------------------------------------------------



 



          C. Landlord’s Alternatives. At any time within ten (10) business days
after Landlord’s receipt of all the information specified in Paragraph 27.B.,
Landlord may, by written notice to Tenant, elect: (i) to terminate this Lease as
it relates to the Premises or, if less than the Premises is the subject of the
Sublet, that portion thereof so proposed to be Sublet by Tenant as of the later
of (x) the proposed effective date of such Sublet or (y) thirty (30) days after
the date Landlord is in receipt of the information specified in Paragraph 27.B.;
(ii) to consent to the Sublet by Tenant; or (iii) to refuse its consent to the
Sublet. Landlord’s failure to deliver such notice of election within such
10-business day period shall be deemed Landlord’s consent to such Sublet.
          If Landlord consents to the Sublet, Tenant may thereafter enter a
valid Sublet of the Premises or portion thereof, upon the terms and conditions
and with the proposed Subtenant set forth in the information furnished by Tenant
to Landlord pursuant to Paragraph 27.B.; provided, however, that fifty percent
(50%) of any excess of (I) the Subrent over (II) (A) the Monthly Rent required
to be paid by Tenant hereunder, (B) Tenant’s reasonable attorneys’ fees and
brokerage commissions, in each case, with the total of such amounts under this
clause (B) applied on an amortized basis over the term of the Sublet, and
(C) and any then unamortized value of the applicable Tenant Improvements, to the
extent not reimbursed out of the TI Allowance, applied on an amortized basis
over the remainder of the Term, shall be paid to Landlord as and when received
by Tenant. As used immediately above, the term “applicable Tenant Improvements”
means the Tenant Improvements allocable to the space that is subject to the
applicable Sublet, based upon rentable square footage.
          D. Proration. If a portion of the Premises is Sublet, the pro rata
share of the Monthly Rent attributable to such partial area of the Premises
shall be determined by Landlord by dividing the Monthly Rent payable by Tenant
hereunder by the total rentable square footage of the Premises and multiplying
the resulting quotient (the per rentable square foot rent) by the number of
rentable square feet of the Premises which are Sublet.
          E. Executed Counterpart. No Sublet shall be valid nor shall any
Subtenant take possession of the Premises until an executed counterpart of the
Sublet agreement has been delivered to Landlord.
          F. Surrender of Lease. The voluntary or other surrender of this Lease
by Tenant, or a mutual cancellation thereof, shall not work a merger, and shall,
at the option of Landlord, terminate all or any existing Sublets, or may, at the
option of Landlord, operate as an assignment to it of any or all such Sublets.
          G. No Mortgages. Tenant shall not pledge, hypothecate or encumber this
Lease or Tenant’s interest herein or in the Premises in any manner, including
without limitation, by means of any mortgage, deed of trust, security interest
or assignment for security purposes, and any such attempted pledge,
hypothecation or encumbrance shall be void and constitute a Default under this
Lease.
          H. Effect of Default. Notwithstanding any provision of this
Paragraph 27 to the contrary, in the event of the occurrence of any uncured
Default by Tenant in the performance of any term or condition of this Lease, any
right of Tenant at such time to seek to Sublet this Lease pursuant to this
Paragraph 27 and any obligations of Landlord to review any proposed Sublet or
exercise its rights under Paragraph 27.C. above shall be suspended, and any
applicable period for review or action by Landlord shall be tolled, until such
Default is fully cured of no force or effect.
          I. Permitted Transfers. Notwithstanding anything to the contrary
contained in this Lease, Tenant, without Landlord’s prior written consent, may
sublet the Premises or assign this Lease to: (i) a subsidiary, affiliate,
division or entity controlling, controlled by or under common control with
Tenant; (ii) a successor entity related to Tenant by merger, acquisition,
consolidation, nonbankruptcy reorganization or government action; or (iii) a
purchaser of substantially all of Tenant’s assets (collectively “Permitted
Transferees”); provided Tenant enters into such a transaction in good faith and
not for the purpose of indirectly entering into a Sublet of this Lease with a
person or entity other than a Permitted Transferee through a step transaction or
otherwise. Tenant shall not be

23



--------------------------------------------------------------------------------



 



required to obtain Landlord’s consent thereof, nor shall provisions of
Paragraph 27.C. hereof apply; in no event shall such assignment or sublease
release Tenant from any liability for the performance of the obligations under
this Lease, unless Landlord shall have released Tenant in writing (it being
agreed that Landlord has no obligation to do so). Further, the requirements
contained in the third and fourth sentences of Paragraph 27.A. shall apply to
all such transfers. For purposes of this Lease, a transfer or issuance of
Tenant’s stock over the New York Stock Exchange, the American Stock Exchange, or
NASDAQ or by virtue of a private placement with a venture capital firm or other
equity investor wherein such venture capital firm or other equity investor
receives stock in Tenant shall not be deemed an assignment, subletting or other
transfer of this Lease or the Premises requiring Landlord’s consent.
     28. Sale Lease-Back. Tenant acknowledges that Landlord may, at some time in
the future, finance the Property by means of a sale and lease back transaction
(“Sale Lease-Back Transaction”) in which Landlord would transfer its interest in
the Project to a financing party, as buyer, and in which such buyer would lease
the Project back to Landlord. Tenant agrees that, in the event of any such Sale
Lease-Back Transaction, this Lease shall automatically become subordinate to the
leasehold interest created by the lease between such buyer and Landlord (the
“Master Lease”). In such event, this Lease shall thereafter be a sublease below
the Master Lease. Notwithstanding the automatic effect of such subordination,
Tenant agrees to execute any documentation reasonably required by such buying
party to evidence such subordination. Notwithstanding the foregoing, any such
subordination of this Lease shall be subject to the requirement that such buying
entity shall have agreed, in form reasonably acceptable to Tenant, that in the
event of any termination of the Master Lease because of the default of Landlord
thereunder or because of the consensual agreement of Landlord and such buying
party, this Lease shall automatically become a direct lease between such buying
party, as landlord, and Tenant, as tenant.
     29. Default.
          A. Tenant’s Default. A default under this Lease by Tenant shall exist
if any of the following events shall occur (as applicable, a “Default”):
               (i) If Tenant fails to pay Rent or any other sum required to be
paid hereunder within five (5) days after the date of Tenant’s receipt of
written notice from Landlord that such amount was not received when due; or
               (ii) If Tenant fails to perform any term, covenant or condition
of this Lease except those requiring the payment of money, and Tenant shall have
failed to cure such breach within twenty (20) days after written notice from
Landlord; provided, however, that if such failure by its nature cannot
reasonably be cured within the twenty (20) day period, then Tenant shall not be
in Default if Tenant promptly commences the performance of such cure within the
twenty (20) day period and diligently thereafter prosecutes the same to
completion; or
               (iii) If Tenant shall have abandoned the Premise while in default
of any other obligation under this Lease; or
               (iv) In the event of a general assignment by Tenant for the
benefit of creditors; the filing of any voluntary petition in bankruptcy by
Tenant or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for thirty (30) days; the employment
of a receiver to take possession of substantially all of Tenant’s assets or any
part of the Premises, if such receivership remains undissolved for thirty
(30) days after creation thereof; the attachment, execution or other judicial
seizure of all or substantially all of Tenant’s assets or any part of the
Premises, if such attachment or other seizure remains undismissed or
undischarged for thirty (30) days after the levy thereof; the admission by
Tenant in writing of its inability to pay its debts as they become due; the
filing by Tenant of a petition seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation; the filing by Tenant of an answer
admitting or failing timely to contest a material allegation of a petition filed
against Tenant in any such proceeding; or, if within thirty (30) days after the

24



--------------------------------------------------------------------------------



 



commencement of any proceeding against Tenant seeking any reorganization or
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such proceeding
shall not have been dismissed; or
               (v) The occurrence of any other event specifically stated to be a
Default under the provisions of this Lease.
          B. Remedies. Upon a Default, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by law or
otherwise provided in this Lease, to which Landlord may resort cumulatively or
in the alternative:
               (i) Landlord may continue this Lease in full force and effect,
and this Lease shall continue in full force and effect as long as Landlord does
not terminate this Lease, and Landlord shall have the right to collect Rent when
due. During the period Tenant is in Default, Landlord may enter the Premises and
relet it, or any part of it, to third parties for Tenant’s account, provided
that any Rent in excess of the Monthly Rent due hereunder shall be payable to
Landlord. Tenant shall be liable immediately to Landlord for all costs Landlord
incurs in reletting the Premises or any part thereof, including, without
limitation, broker’s commissions, expenses of cleaning and redecorating the
Premises required by the reletting and like costs. Reletting may be for a period
shorter or longer than the remaining Term of this Lease. No act by Landlord
other than giving written notice to Tenant shall terminate this Lease.
               (ii) Landlord may by written notice terminate Tenant’s right to
possession of the Premises at any time and relet the Premises or any part
thereof. Acts of maintenance, efforts to relet the Premises or the appointment
of a receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s right to possession. On
termination, Landlord has the right to remove all Tenant’s Personal Property and
store same at Tenant’s cost and to recover from Tenant:
          (a) the worth at the time of award of the unpaid Rent which had been
earned at the time of termination including interest at the Interest Rate;
          (b) the worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided, including interest at the Interest Rate;
          (c) the worth at the time of award of the amount by which unpaid Rent
for the balance of the term after the time of award exceeds the amount of such
rental loss for the same period that Tenant proves could be reasonably avoided,
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%);
          (d) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including without limitation the following: (i) all expenses
for repairing or restoring the Premises, (ii) all brokers’ fees, advertising
costs and other expenses of repairing or restoring the Premises, (iii) all
expenses in retaking possession of the Premises, and (iv) reasonable attorneys’
fees, expert witness fees and court costs; and
          (e) as used in subparagraphs (a) through (c) above, the term “time of
award” shall mean the date of entry of a judgment or award against Tenant in an
action or proceeding arising out of Tenant’s breach of this Lease.
          Tenant waives redemption or relief from forfeiture under California
Code of Civil Procedure Sections 1174 and 1179, or under any other present or
future law, in the event Tenant is evicted or Landlord takes possession of the
Premises by reason of any Default of Tenant hereunder.

25



--------------------------------------------------------------------------------



 



               (iii) Landlord may, with or without terminating this Lease,
re-enter the Premises and remove all persons and property from the Premises;
such property may be removed and stored in a public warehouse or elsewhere at
the cost of and for the account of Tenant. No re-entry or taking possession of
the Premises by Landlord pursuant to this Paragraph shall be construed as an
election to terminate this Lease unless a written notice of such intention is
given to Tenant.
          C. Landlord’s Default. Landlord shall not be deemed to be in default
in the performance of any obligation required to be performed by it hereunder
unless and until it has failed to perform such obligation within twenty
(20) days after receipt of written notice by Tenant to Landlord specifying the
nature of such default; provided, however, that if the nature of Landlord’s
obligation is such that more than twenty (20) days are required for its
performance, then Landlord shall not be deemed to be in default if it shall
commence such performance within such twenty (20) day period and thereafter
diligently prosecute the same to completion.
     30. Subordination. This Lease is and shall automatically be subject and
subordinate to all mortgages and deeds of trust (collectively, “Encumbrance”)
which may now or hereafter affect the Premises, to the CC&R’s and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, however, (i) if the holder or holders of any such Encumbrance
(“Holder”) shall require that this Lease be prior and superior thereto, then
upon written notice from Holder to Tenant this Lease shall be automatically
prior and superior to the lien of such Encumbrance without regard to the
sequence of recordation, and (ii) any such subordination shall be subject to the
requirement that such Holder agree not to disturb Tenant’s rights under this
Lease, so long as Tenant is not in Default under the provisions of this Lease;
it shall be a condition of any such subordination that Holder execute a
nondisturbance and attornment agreement (“Attornment Agreement”), containing
terms and conditions reasonably acceptable to Tenant, incorporating the
foregoing provision. Within ten (10) business days after Landlord or Holder’s
written request, Tenant shall execute any and all documents reasonably requested
by Landlord or Holder to further effectuate and evidence such subordination of
this Lease to any lien of the Encumbrance or to evidence the Holder’s election
that this Lease be prior and senior to the Encumbrance. Subject to the
obligation of Holder to execute an Attornment Agreement pursuant to the
provisions hereof, Tenant hereby attorns and agrees to attorn to the Holder and
any person purchasing or otherwise acquiring the Premises at any sale or other
proceeding or pursuant to the exercise of any other rights, powers or remedies
under such Encumbrance, which obligation to attorn shall survive any foreclosure
of any Encumbrance; and Tenant agrees within ten (10) business days after
request of Holder or any such other person to execute an Attornment Agreement
meeting the conditions set forth above and otherwise recognizing Holder or such
other person as Landlord under this Lease and acknowledging that this Lease is
and shall remain in full force and effect and binding upon Tenant
notwithstanding any foreclosure of such Encumbrance. Tenant acknowledges that,
as of the date of this Lease, the Property is subject to the lien of a deed of
trust for the benefit of Wells Fargo Bank, National Association (“Wells”).
Landlord shall use commercially reasonable efforts to cause Wells to execute an
Attornment Agreement with Tenant meeting the conditions set forth above and
otherwise in Wells’ then existing commercially reasonable form of such document
not later than the Commencement Date.
     31. Notices. Every notice to be given by any party to any other party with
respect hereto, shall be in writing and shall not be effective for any purpose
unless the same shall be delivered to the addressee personally, by a reputable
express delivery service, a recognized overnight air courier service, or United
States certified mail, return receipt requested, addressed to the respective
parties at the addresses set forth in section C.11. of the Information Sheet, or
to such other address as either party may from time to time designate by notice
to the other given in accordance with this Paragraph. All notices shall be
effective (i) when delivered locally by hand or by a reputable express delivery
service (ii) one business day after deposit with a recognized overnight air
courier service or (iii) five business days after having been sent by certified
mail, return receipt requested.
     32. Attorneys’ Fees. In the event Landlord engages an attorney to pursue
the recovery of any Rent owed by Tenant hereunder (whether or not any action or
legal proceeding is ultimately filed) or if either party brings any action or
legal proceeding for damages for an alleged breach of any provision of this
Lease, to recover Rent or other

26



--------------------------------------------------------------------------------



 



          sums due, to terminate the tenancy of the Premises or to enforce,
protect or establish any term, condition or covenant of this Lease or right of
either party, the prevailing party shall be entitled to recover as a part of
such action or proceedings, or in a separate action brought for that purpose,
reasonable attorneys’ fees and costs, including expert witness fees (and without
regard to whether or not such action or proceedings are pursued to judgment).
     33. Estoppel Certificates. Tenant shall within ten (10) business days
following written request by Landlord:
               (i) Execute and deliver to Landlord any documents, including
estoppel certificates, in a reasonable form prepared by Landlord (a) certifying
the date of commencement of this Lease, (b) certifying that this Lease is
unmodified and in full force and effect or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect, (c) stating the dates to which Rent and any other amounts
payable hereunder have been paid and the amount of any unforfeited security
deposit then held by Landlord, (d) certifying that no Defaults exist as of such
date, or, if there are any Defaults, stating the nature of such Defaults,
(e) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord, or, if there are uncured defaults on the part
of the Landlord, stating the nature of such uncured defaults, (f) acknowledging
that Tenant does not have any claim or right of offset against Landlord (or if
Tenant does have any such claim or right of offset, the nature of such claim or
right of offset), and (g) setting forth such other matters as may reasonably be
requested by Landlord. Tenant’s failure to deliver an estoppel certificate
within ten (10) business days after delivery of Landlord’s written request
therefor shall be conclusive upon Tenant (a) that this Lease is in full force
and effect, without modification except as may be represented by Landlord, (b)
that there are now no uncured defaults in Landlord’s performance, (c) that no
Rent has been paid in advance and no security deposit is held by Landlord,
(d) that Tenant has no claims or rights of offset against Landlord, (e) that no
Defaults then exist, and (f) that such other matters as were set forth in such
estoppel certificate as prepared by Landlord are true and correct; provided
further, that such failure shall constitute a breach of this Lease and, subject
to the provisions of Section 29.A., Landlord’s remedies shall be as specified in
Section 29.B.
               (ii) Deliver to Landlord the current financial statements of
Tenant, and financial statements of the two (2) years prior to the current
financial statements year, with an opinion of a certified public accountant,
including a balance sheet and profit and loss statement for the most recent
prior year, all prepared in accordance with generally accepted accounting
principles consistently applied, provided, however, that Landlord shall not
request the foregoing more than once during each calendar year of the Term.
Landlord agrees to maintain any such statements in confidence other than to
disclose them to the applicable lender or potential buyer who has requested
them, or as may be required by law.
     34. Transfer of the Project by Landlord. In the event of any conveyance of
the Project or the Building and assignment by Landlord of this Lease, Landlord
shall be and is hereby entirely released from all liability under any and all of
its covenants and obligations contained in or derived from this Lease occurring
or accruing after the date of the conveyance and assignment, and Tenant agrees
to attorn to such transferee, except in the event of a Sale Lease-Back
Transaction, in which event this Lease will remain in full force and effect as a
sublease between Landlord and Tenant as contemplated in Paragraph 28.
Notwithstanding anything to the contrary contained in this Lease, Landlord shall
not be relieved of its obligations under this Lease unless and until any
assignee of or the successor in interest to Landlord’s interest in this Lease
assumes in writing the obligations of Landlord occurring on and after the
effective date of the transfer.
     35. Landlord’s Right to Perform Tenant’s Covenants. If Tenant fails to make
any payment or perform any other act on its part to be made or performed under
this Lease, Landlord after fifteen (15) days’ written notice may, but shall not
be obligated to, and without waiving or releasing Tenant from any obligation of
Tenant under this Lease, make such payment or perform such other act to the
extent Landlord may deem desirable, and in connection therewith, pay expenses
and employ counsel. All sums so paid by Landlord and all penalties, interest and
costs in connection therewith shall be due and payable by Tenant on the next
business day after Landlord’s

27



--------------------------------------------------------------------------------



 



delivery to Tenant of written notice of any such payment by Landlord, together
with interest thereon at the Interest Rate from such date to the date of payment
by Tenant to Landlord, plus collection costs and reasonable attorneys’ fees.
Landlord shall have the same rights and remedies for the nonpayment thereof as
in the case of Default in the payment of Rent.
     36. Tenant’s Remedy. The obligations of Landlord under this Lease do not
and shall not constitute personal obligations of Landlord or any of Landlord’s
Agents, and Tenant agrees that it shall look solely to the real estate that is
the subject of this Lease, and the sales, rental, insurance and condemnation
proceeds therefrom, and to no other assets of Landlord or Landlord’s Agents for
satisfaction of any liability that may now or hereafter arise in respect of this
Lease and will not seek recourse against Landlord or Landlord’s Agents or any of
their personal assets for such satisfaction.
     37. Mortgagee Protection. If Landlord defaults under this Lease, Tenant
shall, if earlier requested by Landlord or any lender with respect to the
Project, notify by registered or certified mail to any beneficiary of a deed of
trust or mortgagee of a mortgage covering the Premises and offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure.
     38. Brokers. Landlord and Tenant warrant and represent for the benefit of
the other that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Lease, except for the broker(s)
specified in section C.10. of the Information Sheet, and that it knows of no
real estate broker or agent who is or might be entitled to a commission in
connection with this Lease. Landlord shall pay any commission or other
compensation owing to such specified broker(s) in section C.10. pursuant to
their separate written agreement. Landlord and Tenant agree to defend, indemnify
and hold the other and its Agents free and harmless from and against any and all
liabilities or expenses, including reasonable attorneys’ fees and costs, arising
out of or in connection with claims made by any broker or individual not
specified in section C.10. of the Information Sheet for commissions or fees
resulting from Tenant’s execution of this Lease.
     39. Acceptance. Delivery of this Lease, duly executed by Tenant,
constitutes an offer to lease the Premises, and under no circumstances shall
such delivery be deemed to create an option or reservation to lease the Premises
for the benefit of Tenant. This Lease shall only become effective and binding
upon full execution hereof by Landlord and delivery of a signed copy to Tenant.
     40. Recording. Neither party shall record this Lease nor a short form
memorandum thereof.
     41. Modifications for Lender. If, in connection with obtaining financing
for the Project, or any portion thereof, Landlord’s lender shall request
reasonable modifications to this Lease as a condition to such financing, Tenant
shall not unreasonably withhold, delay or defer its consent thereto, provided
such modifications do not materially adversely affect Tenant’s rights or
increase Tenant’s obligations hereunder.
     42. Parking. Tenant shall have the right to park in the Project’s parking
facilities in common with Landlord’s employees and the other tenants of the
Building (except for those parking spaces that have been reserved for Landlord,
other tenants of the Project, handicapped parking and certain parking spaces
designated for Landlord’s company vehicles and contractor vehicles) upon terms
and conditions, as may from time to time be reasonably established by Landlord
and in accordance with any parking control or monitoring devices from time to
time installed or implemented by Landlord. Tenant shall not overburden the
parking facilities and shall not use more than four (4) parking space per one
thousand (1,000) rentable square feet of the Premises. Tenant also agrees to
cooperate with Landlord and other tenants in the use of the parking facilities.
Landlord reserves the right, in its discretion, to allocate and assign parking
spaces among Tenant and the other tenants or to restrict the use of certain
parking spaces for certain tenants and to install or otherwise implement parking
control or monitoring devices for the parking facilities. Tenant shall establish
and maintain during the Term hereof a program to encourage maximum use of public
transportation by personnel of Tenant employed on the Premises, including
without

28



--------------------------------------------------------------------------------



 



limitation, the distribution to such employees of written materials explaining
the convenience and availability of public transportation facilities adjacent or
proximate to the Building, staggering working hours of employees, and
encouraging use of such facilities, all at Tenant’s sole reasonable cost and
expense. Tenant agrees to comply with any lawful regulation or ordinance of the
City of Menlo Park or the County of San Mateo respecting transportation
management in those jurisdictions, related to the conduct of Tenant’s business
within the Premises.
     43. Use of Property Name Prohibited. Tenant shall not employ the term “149
Commonwealth Drive” in the name or title of its business or occupation without
Landlord’s prior written consent.
     44. Interest. Any Rent or other amount not paid by Tenant to Landlord
within five (5) days after the date otherwise due hereunder shall bear interest
at the lesser of (i) the rate of eight percent (8%) per annum or (ii) the
maximum rate permitted by applicable law (with such rate of interest sometimes
referred to herein as the “Interest Rate”) from the date due until paid.
     45. Quitclaim.
     Upon any termination of this Lease, Tenant, at Landlord’s request, shall
execute, have acknowledged and deliver to Landlord a quitclaim deed for all
Tenant’s interest in the Project.
46. Security.
          A. Landlord Reservations. Landlord shall have the following rights:
               (i) To change the name, address or title of the Project or
Building upon not less than ninety (90) days prior written notice;
               (ii) To, at Tenant’s expense, provide and install Building
standard graphics on the door of the Premises and such portions of the Outside
Area as Landlord shall reasonably deem appropriate;
               (iii) To permit any tenant the exclusive right to conduct any
business as long as such exclusive right does not conflict with any rights
expressly given to Tenant herein;
               (iv) To place such signs, notices or displays as Landlord
reasonably deems necessary or advisable upon the roof, exterior of the Building
or the Project or on pole signs in the Outside Area.
          B. Tenant Prohibitions. Tenant shall not:
               (i) Use a representation (photographic or otherwise) of the
Building or the Project or their name(s) in connection with Tenant’s business;
or
               (ii) Permit anyone to go upon the roof of the Building.
          C. Security Regulations.
               (i) Security Access Badges. One active badge, and only one, will
be issued to each employee, agent, consultant, contractor, or vendor of Tenant
at any given time. All lost or stolen badges must be reported immediately (and,
in any event, prior to 5:00 p.m., Pacific Time, on the day lost or stolen) to
Landlord to be canceled by Landlord’s Security Administrator. Tenant shall
inform Landlord immediately (and, in any event, prior to 5:00 p.m., Pacific
Time, on the day of such termination) upon Tenant’s termination of any employee
of Tenant, so that Landlord may cause such employee’s badge to be canceled by
Landlord’s Security Administrator.
               (ii) Security Guard Tours. Periodic, routine tours of the space
occupied by Tenant will be conducted by Landlord’s Security Guard Contractor
from 4:30 p.m. to 8:30 a.m. during normal work days and 24 hours a day on
Saturdays, Sundays and holidays observed by Landlord. The purpose of these tours
will be to observe and address abnormal conditions such as, but not limited to:
(a) unlocked exterior and interior doors, (b)

29



--------------------------------------------------------------------------------



 



extreme temperature conditions, (c) unattended coffee pots in the ‘on’ position,
and (d) unbadged persons on the premises,
               (iii) Emergency Contact List. Tenant agrees to provide a current
“emergency contact list” for Landlord’s Security Department in the event of an
emergency in the space occupied by Tenant.
               (iv) Miscellaneous Security. Tenant agrees to assist Landlord in
maintaining security for the entire Project. This includes but is not limited
to: (a) ensuring that all employees, consultants, contractors, vendors, and
agents are appropriately badged and/or escorted, (b) returning badges of
terminated employees to Landlord’s Security Administrator to be deleted from the
security badge system, (c) notifying Landlord’s Security Administrator
immediately of lost or missing badges, (d) ensuring that security access badges
are only used by those authorized persons to whom they are issued and that
badges are not loaned to anyone under any circumstances, and (e) instructing all
Tenant’s Agents to maintain in confidence any sensitive information overheard
from any employees or representatives of Landlord or any other tenant in the
Building while in the Outside Area. Tenant acknowledges and agrees that the
security services provided herein are not a guaranty against criminal activity
and that Landlord assumes no liability in the event of any breach of such
security measures.
               (v) Costs of Services. All costs of services provided by Landlord
under this Paragraph 46 shall be included in Operating Expenses under
Paragraph 15.B.
     47. Right of First Refusal.
          At anytime during the first eighteen months of the initial Lease Term,
if Landlord receives a bona fide offer for the lease of all or any portion of
the approximately 2,928 rentable square feet space located adjacent to the
Premises as shown in Exhibit A-1 (the “Right of First Refusal Space”) which
Landlord is willing to accept, Landlord will give Tenant the right of first
refusal to lease the entire Right of First Refusal Space at the rental rate and
the terms and conditions of the bona fide offer. The right of first refusal will
be extended by Landlord giving Tenant written notice of the particular offer
received by Landlord, together with a summary of the offer, requiring Tenant to
accept the offer and to sign an appropriate amendment to this Lease subjecting
the Right of First Refusal Space to this Lease at the rental rate and the terms
set forth in the offer, within three (3) business days after the delivery of
such notice to Tenant. If Tenant does not deliver to Landlord Tenant’s
Acceptance Notice within the applicable 3-business day period, Landlord shall
have the right to lease such space to any person(s) other than Tenant on any
terms Landlord desires and without offering or further offering such space to
Tenant, and Tenant shall have no further right of first refusal to lease such
space pursuant to this Paragraph 47. Any Right of First Refusal Space leased by
Tenant will be added to the Premises as of the date provided in the offer, and
the rent will be adjusted to reflect the rent to be paid in accordance with the
offer. Tenant agrees to execute amendments to this Lease to reflect additions to
the Premises resulting from the exercise of the right of first refusal. Tenant’s
lease of any Right of First Refusal Space pursuant to this right of first
refusal will be on all the terms and conditions set forth in this Lease except
to the extent such terms are inconsistent with the terms and conditions of the
offer, in which case the terms and conditions of the offer shall be effective.
This right of first refusal to lease the Right of First Refusal Space is
personal to Tenant or any Permitted Transferee, and is not transferable.
Notwithstanding the foregoing, Tenant shall not have the right of first refusal
under this Paragraph 47 if Tenant is in Default under this Lease at the time
such space becomes available (and Landlord shall have no obligation to deliver
to Tenant any Landlord’s Notice).
     48. Ownership of Furniture and Fixtures.
          All furniture, cubicles, telephones and other items supplied to Tenant
by Landlord during the term of this Lease shall remain the property of the
Landlord at the end of the Lease and shall be returned in good condition, normal
wear and tear, acts of God and casualty damage excepted.

30



--------------------------------------------------------------------------------



 



          49. General.
          A. Captions. The captions and headings used in this Lease are for the
purpose of convenience only and shall not be construed to limit or extend the
meaning of any part of this Lease.
          B. Executed Copy. Any fully executed copy of this Lease shall be
deemed an original for all purposes.
          C. Time. Time is of the essence for the performance and observance of
each term, covenant and condition of this Lease.
          D. Severability. If one or more of the provisions contained herein,
except for the payment of Rent, is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Lease, but this Lease shall be
construed as if such invalid, illegal or unenforceable provision had not been
contained herein.
          E. Choice of Law. This Lease shall be construed and enforced in
accordance with the laws of the State of California. The language in all parts
of this Lease shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either Landlord or Tenant.
          F. Interpretation. When the context of this Lease requires, the neuter
gender includes the masculine, the feminine, a partnership or corporation or
joint venture, and the singular includes the plural. The term “including” shall
be deemed to mean “including, but not by way of limitation” and the term “or”
has the inclusive meaning represented by the term “and/or.”
          G. No Effect of Remeasurement. The statements of rentable square
footage set forth in this Lease are for the convenience of the parties, and no
adjustment shall be made to rental amounts, load factors or Tenant’s Property
Percentage if such square footage is later shown to be inaccurate.
          H. Binding Effect. The covenants and agreement contained in this Lease
shall be binding on the parties hereto and on their respective successors and
assigns to the extent this Lease is assignable.
          I. Waiver. The waiver by Landlord or Tenant of any breach of any term,
covenant or condition of this Lease shall not be deemed to be a waiver of such
provision or any subsequent breach of the same or any other term, covenant or
condition of this Lease. The subsequent acceptance of Rent hereunder by Landlord
shall not be deemed to be a waiver of any preceding breach at the time of
acceptance of such payment. No term, covenant or condition of this Lease shall
be deemed to have been waived by Landlord or Tenant unless the waiver is in
writing signed by Landlord or Tenant, as applicable.
          J. Entire Agreement. This Lease, including the Information Sheet, is
the entire agreement between the parties, and there are no agreements or
representations between the parties except as expressed herein. Except as
otherwise provided herein, no subsequent change or addition to this Lease shall
be binding unless in writing and signed by the parties hereto.
          K. Authority. If Tenant is an entity, each individual executing this
Lease on behalf of such entity, represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of the entity in
accordance with its governing documents, and that this Lease is binding upon the
entity in accordance with its terms. Landlord, at its option, may require a copy
of such written authorization to enter this Lease. The failure of Tenant to
deliver the same to Landlord within fifteen (15) days of Landlord’s request
therefor shall be deemed a Default under this Lease.
          L. Exhibits. All exhibits, amendments, riders and addenda attached
hereto are hereby incorporated herein and made a part hereof.

31



--------------------------------------------------------------------------------



 



          M. Receptionist. During the Term, Landlord shall provide receptionist
services for the express purposes of greeting, signing, and announcing visitors
only in the lobby of the Building during normal business hours.
          N. Counterparts. This Lease may be executed in counterparts, each of
which shall be an original, but all counterparts shall constitute one
(1) instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

32



--------------------------------------------------------------------------------



 



          THIS LEASE, executed as of the date(s) set forth below, is effective
as of the Effective Date set forth in section B of the Information Sheet.

                  Dated May 23, 2005   TENANT:        
 
                    Corcept Therapeutics Incorporated, a Delaware corporation
 
                    By:   /s/ Fred Kurland              
 
                    Its:   Chief Financial Officer              
 
                Dated May 23, 2005   LANDLORD:        
 
                    EXPONENT REALTY, LLC,         a Delaware limited liability
company    
 
                    By:   Exponent, Inc., a Delaware corporation, sole member  
      and manager
 
               
 
      By:   /s/ Michael R. Gaulke    
 
                            Michael R. Gaulke, President and Chief
 
          Executive Officer    

33



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES
(FLOOR PLAN) [f11749f1174900.gif]

34



--------------------------------------------------------------------------------



 



EXHIBIT A-1
RIGHT OF FIRST REFUSAL SPACE
(FLOOR PLAN) [f11749f1174901.gif]

35



--------------------------------------------------------------------------------



 



EXHIBIT B
PROPERTY
     That certain land, together with all improvements thereon and all
appurtenances thereto located in the City of Menlo Park, County of San Mateo,
State of California, described as follows:
PARCEL ONE:
PARCEL “A”, AS DESIGNATED ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP,
RESUBDIVISION OF PARCEL 1 (VOL. 27 P.M., PG. 39) AND PARCEL ONE (VOL. 33 P.M.,
PGS. 45 & 46) BOHANNON INDUSTRIAL PARK, MENLO PARK, SAN MATEO COUNTY,
CALIFORNIA”, WHICH MAP WAS FILED FEBRUARY 28, 1986, IN VOLUME 57 OF PARCEL MAPS,
AT PAGES 13 AND 14 IN THE OFFICE OF THE RECORDER OF THE COUNTY OF SAN MATEO.
PARCEL TWO:
AN EASEMENT FOR THE CONSTRUCTION, MAINTENANCE AND REPAIR OF A STORM SEWER OVER A
10 – FOOT WIDE STRIP LYING EQUALLY ON BOTH SIDES OF THE FOLLOWING DESCRIBED
CENTERLINE:
BEGINNING AT A POINT ON THE NORTHWESTERLY LINE OF PARCEL “B”, AS SAID PARCEL IS
DESIGNATED ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP, RESUBDIVISION OF PARCEL 1
(VOL. 27 P.M., PG. 39) AND PARCEL ONE (VOL. 33 P.M., PGS. 45 & 46) BOHANNON
INDUSTRIAL PARK, MENLO PARK, SAN MATEO COUNTY, CALIFORNIA”, WHICH MAP WAS FILED
FEBRUARY 28, 1986, IN VOLUME 57 OF PARCEL MAPS, AT PAGES 13 AND 14, IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SAN MATEO, SAID POINT OF BEGINNING
BEARING SOUTH 36º 17’ 50” WEST 46.00 FEET FROM THE NORTHERLY CORNER OF SAID
PARCEL “B”; THENCE FROM SAID POINT OF BEGINNING SOUTH 78º 45’ EAST 89.00 FEET;
THENCE NORTH 1º 48’ 12” WEST 25.27 FEET TO A POINT ON THE NORTHEASTERLY LINE OF
SAID PARCEL “B” AND THE TERMINUS OF SAID EASEMENT, SAID POINT BEARING SOUTH 63º
47’ EAST 66.06 FEET FROM THE NORTHERLY CORNER OF SAID PARCEL “B”.
SAID EASEMENT SO GRANTED IS TO BE APPURTENANT TO AND FOR THE BENEFIT AND USE OF
THE LANDS OF THE GRANTEE AND ANY SUBSEQUENT SUBDIVISIONS THEREOF.
ASSESSOR’S PARCEL NO. 055-243-230 JOINT PLANT NO. 055-024-000-73A

36



--------------------------------------------------------------------------------



 



EXHIBIT C
TENANT IMPROVEMENTS
WORK LETTER
Landlord and Tenant agree as follows:
1. SCOPE OF WORK — At Landlord’s sole cost and expense, Landlord will complete
the following tenant improvements (“Tenant Improvements” or “Tenant Improvement
Work”):

  1.   Install new carpet in the Premises. Tenant will have the ability to
select color/grade from Landlord’s standard carpet selections.     2.   Paint
the Premises in a mutually acceptable satin color finish.
3. Close off wall in room 1174.     4.   Close off hallway door leading into
Exponent occupied space adjacent to room 1159, by use of double cylinder
deadbolt.     5.   Install badge access readers at the Tenant’s three
(3) internal entry doors into the Premises.     6.   Install vertical side light
windows for each office.     7.   Install clerestory windows on the east wall of
room 1174, if building codes permit, and on the east and north wall of room
1170.

Tenant acknowledges that items #6 and 7 above have a long lead-time and may not
be installed by June 30, 2005, and Tenant further agree that this does not
constitute a Landlord delay.
     (b) Completion of the Tenant Improvement. All necessary construction shall
be commenced promptly and shall be substantially completed in accordance with
the Scope of Work described above, provided, however, that the time for
substantial completion shall be extended for additional periods of time equal to
the time lost by Landlord or Landlord’s contractors, subcontractors or suppliers
due to Tenant Delays, strikes or other labor troubles, governmental restrictions
and limitations, scarcity, unavailability or delays in obtaining fuel, labor or
material, war or other national emergency, accidents, floods or defective
materials, fire damage or other casualties, weather conditions or any cause
similar or dissimilar to the foregoing beyond the reasonable control of Landlord
or Landlord’s contractors, subcontractors, or suppliers.
     2. Tenant Delays.

37



--------------------------------------------------------------------------------



 



          Each of the following shall constitute a “Tenant Delay” (collectively,
“Tenant Delays”):
               (a) Tenant’s failure to furnish approvals or requests for
modification within three (3) business days after receipt from Landlord.
               (b) Delays in furnishing materials, services, supplies, labor or
components caused by the Tenant or Tenant’s preferred vendor.
               (c) Delays caused by the performance of any work or activity in
the Premises by Tenant or any of its employees, agents, or contractors.
     3. Performance of Tenant Improvements.
     Landlord shall supervise, oversee, schedule and coordinate the construction
of the Tenant Improvements by Landlord’s contractor. Landlord may (a) make
substitutions of material or components of equivalent grade and quality when and
if any specified material or component shall not be readily or reasonably
available, and (b) make changes to the work necessitated by conditions met in
the course of construction, provided that if any change noted in (a) or
(b) above is material and substantial in nature, then Tenant’s approval of such
change shall first be obtained (which approval shall not be unreasonably
withheld or delayed.
     4. Landlord’s Contractor.
          (a) The Tenant Improvement Work is to be performed by a licensed
contractor selected by Landlord.
          (b) With respect to the Tenant Improvements, the term “Substantial
Completion” or “Substantially Complete” shall mean the date when the following
has occurred: the Tenant Improvements have been completed to the state that will
allow Tenant to use the Premises for its intended purposes, without material
interference to or impairment of Tenant’s business activities by reason of any
item of work remaining to be done to effect full completion of the Tenant
Improvements.
     5. Estimated Commencement Date. Landlord shall make commercially reasonable
efforts to cause the Substantial Completion of the Tenant Improvements by
June 20, 2005. Tenant agrees to work in good faith with Landlord to cause
Substantial Completion of the Tenant Improvement Work by July 1, 2005,
excluding, however, items 6 and 7 in Section 1 of the Work Letter.
     6. Tenant, at Tenant’s sole cost and expense, shall be allowed to install,
PRIOR TO THE SUBSTANTIAL COMPLETION DATE, any and all data, telecommunications,
and security systems including all wiring, so long as the installation does not
delay or unreasonably interfere with Landlord’s contractors. All work done by

38



--------------------------------------------------------------------------------



 



Tenant shall be performed by Landlord’s contractor or contractors approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant may install Tenant’s furniture and fixtures prior to the
Commencement Date so long as Tenant does not unreasonably interfere with
Landlord’s contractors. Tenant and Tenant’s contractors must provide certificate
of insurance prior to first entry to Premises.
     7. The Tenant Improvements shall be constructed in accordance with the
Approved Plans and Specifications attached hereto as Exhibit C-1, subject to any
changes as may be agreed to by Landlord and Tenant, and in compliance with all
applicable law, in a good and workmanlike manner, free of defects and using
materials and equipment of good quality. Tenant shall have the right to enter
the Premises and inspect the construction of the Tenant Improvements. prior to
the Commencement Date, Tenant shall have the right to submit a written “punch
list” to Landlord, setting forth any defective item of construction, and
Landlord shall promptly cause such items to be corrected. Notwithstanding
anything to the contrary contained herein or in the Lease, Tenant’s acceptance
of the Premises or the submission of a “punch list” with respect to the Tenant
Improvements shall not be deemed a waiver of Tenant’s right to have defects in
the Tenant Improvements repaired at no cost to Tenant. Tenant shall give notice
to Landlord whenever any such defect becomes reasonably apparent, and Landlord
shall repair such defect as soon as practicable.

39



--------------------------------------------------------------------------------



 



EXHIBIT C-1
APPROVED PLANS AND SPECIFICATIONS
(FLOOR PLAN) [f11749f1174902.gif]

40



--------------------------------------------------------------------------------



 



EXHIBIT D
COMMENCEMENT DATE MEMORANDUM

     
LANDLORD:
  EXPONENT REALTY, LLC, a Delaware limited liability company
 
   
TENANT:
  Corcept Therapeutics Incorporated, a Delaware corporation
 
   
LEASE DATE:
                                          
 
   
PREMISES:
  149 Commonwealth Drive, Suite 1170,
 
  Menlo Park, California 94025

Pursuant to Paragraph 4.C. of the above-referenced Lease, the Commencement Date
is hereby established as ___and the Expiration Date is established as ___.

                          LANDLORD:        
 
                        EXPONENT REALTY, LLC,         a Delaware limited
liability company    
 
                        By:   Exponent, Inc., a Delaware corporation, its sole  
          member and manager    
 
                            By:   Michael R. Gaulke, President and Chief        
        Executive Officer
 
                        TENANT:    
 
                        Corcept Therapeutics Incorporated,         a Delaware
corporation    
 
                   
 
  By:                              
 
                                     
 
                   
 
  Its:                              

41



--------------------------------------------------------------------------------



 



EXHIBIT E
RULES AND REGULATIONS

1.   No sign, placard, advertisement, name or notice shall be installed or
displayed on any part of the outside or the inside of the Building without the
prior written consent of Landlord. Landlord shall have the right to remove, at
Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at the expense of Tenant by a person
chosen by Landlord.   2.   Except as consented to in writing by Landlord or in
accordance with Building standard improvements, no draperies, curtains, blinds,
shades, screens or other devices shall be hung at or used in connection with any
window or exterior door or doors of the Premises. No awning shall be permitted
on any part of the Premises. Tenant shall not place anything against or near
glass partitions, doors or windows, which may appear unsightly from outside the
Premises.   3.   Tenant shall not obstruct any sidewalks, halls, lobbies,
passages, exits, entrances, elevators or stairways of the Building. No tenant
and no employee or invitee of any tenant shall go upon the roof of the Building
or make any roof or terrace penetrations. Tenant shall not allow anything to be
placed on the outside terraces or balconies without the prior written consent of
Landlord.   4.   All cleaning and janitorial services for the Building shall be
provided exclusively through Landlord, and, except with the written consent of
Landlord, no person or persons other than those approved by Landlord shall be
employed by Tenant or permitted to enter the Building for the purpose of
cleaning. Tenant shall not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises. Landlord shall
not in any way be responsible to any Tenant for any loss of property on the
Premises, however occurring, or for any damage to any Tenant’s property by the
janitor or any other employee or person.   5.   Landlord will furnish Tenant,
free of charge, with one (1) key to all existing locks on interior doors in the
Premises. Landlord will impose a reasonable charge per Landlord’s published
price list for all additional keys, new locksets, and any other locksmithing
services. Tenant shall not make or have made additional keys without Landlord’s
prior written consent, and Tenant shall not alter any lock or install a new
additional lock or bolt on any door of its Premises without Landlord’s prior
written consent. Tenant shall deliver to Landlord, upon the termination of its
tenancy, the keys to all locks for doors on the Premises, and in the event of
loss of any keys furnished by Landlord, shall pay Landlord therefor.

42



--------------------------------------------------------------------------------



 



6.   If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Landlord’s instructions for
their installation.   7.   The elevators shall be available for use by all
tenants in the Building, subject to reasonable scheduling as Landlord in its
discretion shall deem appropriate. No equipment, materials, furniture, packages,
supplies, merchandise or other property will be received in the Building or
carried in the elevators except between the hours, and in the manner and in the
elevators as may be designated by Landlord.   8.   Tenant shall not place a load
upon any floor of the Premises which exceeds the maximum load per square foot
which the floor was designed to carry and which is allowed by law. Tenant’s
business machines and mechanical equipment which cause noise or vibration which
may be transmitted to the structure of the Building or to any space therein, and
which is objectionable to Landlord or to any tenants in the Building, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration.   9.   Tenant shall
not use or keep on the Premises any toxic or hazardous materials or any
kerosene, gasoline or inflammable or combustible fluid or material other than
those limited quantities necessary for the operation or maintenance of office
equipment. Tenant shall not use or permit to be used in the Premises any foul or
noxious gas or substance, or permit or allow the Premises to be occupied or used
in a manner offensive or objectionable to Landlord or other occupants of the
Building by reason of noise, odors or vibrations.   10.   No animal, except
service and assistance dogs when in the company of their master, may be brought
into or kept in the Building.   11.   Tenant shall not use any method of heating
or air-conditioning other than that supplied by Landlord, unless Tenant receives
the prior written consent of Landlord.   12.   Tenant shall cooperate fully with
Landlord to assure the most effective operation of the Building’s heating and
air-conditioning and to comply with any governmental energy-saving rules, laws
or regulations of which Tenant has actual notice.   13.   Landlord reserves the
right, exercisable without notice and without liability to Tenant, to change the
name and street address of the Building.   14.   Landlord reserves the right to
exclude any person from the Building between the hours of 6 p.m. and 7 a.m. the
following day, or any other hours as may be established from time to time by
Landlord, and on Saturdays, Sundays and legal holidays, unless that person is
known to the person or employee in charge of the Building and has a pass or is
properly identified. Tenant shall be responsible for all persons for whom it
requests passes and shall be liable to Landlord for all acts

43



--------------------------------------------------------------------------------



 



of those persons. Landlord shall not be liable for damages for any error in
admitting or excluding any person from the Building. Landlord reserves the right
to prevent access to the Building by closing the doors or by other appropriate
action in case of invasion, mob, riot, public excitement or other commotion.
Notwithstanding anything to the contrary contained in the Lease or these Rules
and Regulations, Tenant shall have access to the Premises twenty-four hours per
day, seven days per week.

15.   Tenant shall close and lock the doors of its Premises, shut off all water
faucets or other water apparatus and turn off all lights and other equipment
which is not required to be continuously run. Tenant shall be responsible for
any damage or injuries sustained by other tenants or occupants of the Building
or Landlord for noncompliance with this Rule.   16.   The toilet rooms, toilets,
urinals, showers, wash bowls and other apparatus shall not be used for any
purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be placed therein. The expense of any
breakage, stoppage or damage resulting from any violation of this rule shall be
borne by the tenant who, or whose employees or invitees, shall have caused it.  
17.   Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.   18.   Tenant shall not cut or bore holes for wires in
the partitions, woodwork or plaster of the Premises. Tenant shall not affix any
floor covering to the floor of the Premises in any manner except as approved by
Landlord. Tenant shall repair, or be responsible for the cost of repair of any
damage resulting from noncompliance with this Rule.   19.   Tenant shall not
install, maintain or operate upon the Premises any vending machine without the
prior written consent of Landlord.   20.   Canvassing, soliciting and
distributing handbills or any other written material and peddling in the
Building are prohibited, and each tenant shall cooperate to prevent these
activities.   21.   Landlord reserves the right to exclude or expel from the
Building any person who, in Landlord’s judgment, is intoxicated or under the
influence of liquor or drugs or who is in violation of any of the Rules and
Regulations of the Building.   22.   Tenant shall store all its trash and
garbage within its Premises. Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal within the

44



--------------------------------------------------------------------------------



 



    Building. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord.   23.   Use by Tenant of
Underwriters’ Laboratory approved equipment for brewing coffee, tea, hot
chocolate and similar beverages and microwaving food shall be permitted,
provided that the equipment and use is in accordance with all applicable
federal, state, county and city laws, codes, ordinances, rules and regulations.
  24.   Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant, except as Tenant’s address,
without the written consent of Landlord.   25.   Tenant shall comply with all
safety, fire protection and evacuation procedures and regulations established by
Landlord or any governmental agency. Tenant shall be responsible for any
increased insurance premiums attributable to Tenant’s use of the Premises,
Building or Property.   26.   Tenant assumes any and all responsibility for
protecting its Premises from theft and robbery, which responsibility includes
keeping doors locked and other means of entry to the Premises closed.   27.  
Tenant shall not use the Premises, or permit anything to be done on, in or about
the Premises, which may result in an increase to Landlord in the cost of
insurance maintained by Landlord on the Project.   28.   Tenant’s requests for
assistance will be attended to only upon appropriate application to Landlord.
Employees of Landlord shall not perform any work or do anything outside of their
regular duties unless under special instructions from Landlord, and no employee
of Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.   29.   Tenant shall comply with all
parking monitoring controls or devices from time to time installed or otherwise
implemented by Landlord. Tenant shall not park its vehicles in any parking areas
designated by Landlord as areas for parking by visitors to the Building or other
reserved parking spaces. Tenant shall not leave vehicles in the Building parking
areas overnight without the prior written consent of Landlord’s manager for the
Property, nor park any vehicles in the Building parking areas other than
automobiles, motorcycles, motor driven or non-motor driven bicycles or
four-wheeled trucks. Tenant, its agents, employees and invitees shall not park
any one (1) vehicle in more than one (1) parking space.   30.   The scheduling
and manner of all Tenant move-ins and move-outs shall be subject to the
discretion and approval of Landlord. Landlord shall have the right to approve or
disapprove the movers or moving company employed by Tenant, and Tenant shall
cause the movers to use only the entry doors and elevators designated by
Landlord. If Tenant’s movers damage the elevator or any other part of the

45



--------------------------------------------------------------------------------



 



    Property, Tenant shall pay to Landlord the amounts required to repair the
damage. Tenant shall maintain effective security control at all access points to
and from the Building to ensure that moving personnel entering and leaving the
Building do not commit theft.   31.   Landlord may waive any one or more of
these Rules and Regulations for the benefit of Tenant or any other tenant, but
no waiver by Landlord shall be construed as a waiver of the Rules and
Regulations in favor of Tenant or any other tenant, nor prevent Landlord from
thereafter enforcing the Rules and Regulations against any or all of the tenants
of the Building.   32.   These Rules and Regulations are in addition to, and
shall not be construed to in any way modify or amend, in whole or in part, the
terms, covenants, agreements and conditions of any lease of premises in the
Building.   33.   Landlord reserves the right to make other reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order therein. Tenant agrees to abide by all Rules and Regulations
hereinabove stated and any additional rules and regulations which are adopted.  
34.   Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.  
35.   Where Landlord’s consent is required by these Rules and Regulations,
Landlord’s consent shall not be unreasonable withheld or delayed.
Notwithstanding anything to the contrary contained in the Lease or herein,
Tenant shall not be required to comply with any rule or regulation unless the
same applies non-discriminatorily to all occupants of the Project, and does not
unreasonably interfere with Tenant’s use of the Premises or Tenant’s parking
rights.

46



--------------------------------------------------------------------------------



 



EXHIBIT F
Building Location: 149 Commonwealth Drive
ADDITIONAL SERVICES:
At the request of Tenant, Landlord may provide additional services such as, but
not limited to, shipping/receiving services, mail services, furniture moves,
moving and miscellaneous facilities services.
These services will be provided at a mutually agreed upon price and may be
canceled by either party with thirty (30) days written notice.
CAFETERIA:
Tenant may use Landlord’s cafeteria with the following understandings:

•   Tenant employees will use a predetermined route to access the Landlord’s
cafeteria. This route will be agreed upon mutually by Tenant and Landlord.   •  
Catering is available through Landlord’s cafeteria at the published prices at
the time of service.   •   In the event Tenant requires additional services
and/or different methods of billing, it will be reviewed and mutually agreed
upon by Tenant and Landlord prior to implementation.

KITCHENS/COFFEE STATIONS:
Tenant will be allowed to utilize the kitchens, coffee and first aid stations
located adjacent to their space at a cost of $7.50 per employee, full time
consultant or contractor per month.
CONFERENCE ROOMS:
Tenant will have the option to use Landlord’s Silicon Valley (#1146), Bellevue
(#2029) and Boston (#2026) conference rooms. Usage is based upon a first come
first serve basis at no additional charge to Tenant. Reservations will not be
accepted more than seven (7) days in advance of the date requested and will not
be accepted for periods of more than eight (8) consecutive hours without prior
approval of Landlord.

47



--------------------------------------------------------------------------------



 



COPY CENTER:
Tenant will have the option to use the Landlord Copy Center and withdraw
supplies at Landlord’s published prices at the time of service.
FURNITURE:
Additional furniture is available for rent to Tenant by Landlord at the monthly
pricing listed below. All furniture rented to Tenant by Landlord will remain the
property of Landlord at the end of the Lease Period and will be accepted in
as-is condition by Landlord at no additional charge to Tenant.

     
desks
  $25.00 each/per month
bookcases
  $10.00 each/per month
side chairs
  $15.00 each/per month
desk chairs
  $20.00 each/per month
standard file cabinets
  $10.00 each/per month
tables
  $10.00 each/per month
modular furniture
  $75.00 per workstation/per month

Additional miscellaneous furniture may be available for rental at a mutually
agreed upon price.
Tenant may purchase new furniture from Landlord’s supplier at Landlord’s cost
plus five percent (5%) mark-up.
PIRL/VCOM:
Tenant will have the option to use the Landlord’s PIRL and VCOM services at
Landlord’s commercial rates in effect at the time of service.
OFFICE NAME TAGS:
Office name tags, if required, will be the responsibility and at the expense of
Tenant.
SECURITY:
Security Access Badges: Landlord will issue one (1) security access badge to
each employee of Tenant at no charge. If any badges issued to Tenant employees
are not returned upon separation from Tenant, Tenant will be charged $15.00 per
badge for each badge that is not returned.
Locks: The locks on corridor doors in the leased space occupied by Tenant will
be re-keyed initially by Landlord at no charge. One key for each door will be
provided to Tenant at no charge. Thereafter, all re-keying of locks, making of

48



--------------------------------------------------------------------------------



 



keys, and any additional locksets required and not already in existence will be
invoiced monthly to Tenant at Landlord’s published price in effect at the time
of service. All locksets must be keyed to Landlord master key system and Tenant
shall not change, alter, or modify any key or locksets at anytime without
Landlord’s prior approval.
ANNUAL REVIEW OF PRICING:
The pricing, charges and/or mark-up applied to services provided to Tenant by
Landlord will be reviewed annually to determine if Landlord’s costs of providing
the aforementioned services have increased. In the event said costs have
increased, the percent of increase will be passed along to Tenant.

49